          Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 1 of 52




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 ROBERT WEISSMAN and
 PATRICK LLEWELLYN,

     Plaintiffs,

     v.                                                 Civil Action No. 1:20-cv-28-TJK

 NATIONAL RAILROAD
 PASSENGER CORPORATION
 d/b/a AMTRAK,

     Defendant.


                             DECLARATION OF NANDAN M. JOSHI

          I, Nandan M. Joshi, declare as follows:

          1.       I am an attorney at Public Citizen Litigation Group and represent the plaintiffs in

this action.

          2.       Attached as Exhibit 1 is a true and accurate copy of a document entitled

“Consolidated Financial Statements: National Railroad Passenger Corporation and Subsidiaries

(Amtrak), Years Ended September 30, 2019 and 2018, With Report of Independent Auditors,”

which          I     downloaded        on     March         24,     2020,     from        the   URL

https://www.amtrak.com/content/dam/projects/dotcom/english/public/documents/corporate/

financial/Amtrak-Audited-Consolidated-Financial-Statements-FY2019.pdf.

          3.       Attached as Exhibit 2 is a true and accurate copy of a document entitled “Amtrak

arbitration agreement for customers 12.11.18.pdf”. On March 24, 2020, I visited the following

web address: https://www.adr.org/consumer. On that page, I clicked on an image containing the

text: “The Consumer Arbitration Clause Registry.” On the resulting page, I clicked on the link



                                                    1
        Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 2 of 52




entitled “View Registered Consumer Arbitration Clauses.” That link brought up a webpage entitled

“Consumer Clause Registry Search Terms and Conditions.” I entered my personal information in

the form at the bottom of the page and accepted the terms and conditions. I then clicked the “Next”

button, which brought up a search page. I searched for “passenger,” which produced a single result:

“Amtrak.” I clicked on “Amtrak,” which brought up a page containing a link to the PDF as Exhibit

2.

       4.      Attached as Exhibit 3 is a true and accurate copy of a document entitled “Consumer

Arbitration Rules” authored by American Arbitration Association, which I downloaded on March

24, 2020, from the URL https://www.adr.org/sites/default/files/Consumer_Rules_Web_0.pdf.

       5.      Attached as Exhibit 4 is a true and accurate copy of the contents of the page at the

URL https://www.amtrak.com/terms-and-conditions.html, as printed in a PDF file format on

March 24, 2020.

       6.      Attached as Exhibit 5 is a true and accurate copy of a document entitled “Amtrak:

FY 2018 Company Profile For the Period October 1, 2017 – September 30, 2018,” which I

downloaded        from        the       URL         https://www.amtrak.com/content/dam/projects

/dotcom/english/public/documents/corporate/nationalfactsheets/Amtrak-Corporate-Profile-

FY2018-0919.pdf, on March 24, 2020.

       7.      Attached as Exhibit 6 is a true and accurate copy of a document entitled “American

Arbitration Association: The AAA’s National Roster of Arbitrators,” which I downloaded from

the URL https://www.adr.org/sites/default/files/document_repository/AAA233_AAA_Relations

_with_Arbitrators.pdf, on March 24, 2020.

       8.      On December 5 2019, PolitcoPro published an article entitled “Amtrak defends its

arbitration policy.” The article featured a link to a PDF document that PolitcoPro characterized as



                                                2
        Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 3 of 52




a letter sent on November 25, 2019, from Richard Anderson, President & Chief Executive Officer

of Amtrak, to the Chairmen and Ranking Members of the House Committee on Transportation and

Infrastructure and the Subcommittee on Railroads, Pipelines, and Hazardous Materials (Anderson

Letter). Attached as Exhibit 7 is a true and correct copy of the Anderson Letter as downloaded

from PoliticoPro’s website.

       Executed on March 27, 2020.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

                                                            /s/ Nandan M. Joshi
                                                            Nandan M. Joshi




                                                3
Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 4 of 52




              DECLARATION OF NANDAN M. JOSHI
                           EXHIBIT 1
Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 5 of 52




 CONSOLIDATED FINANCIAL STATEMENTS



 National Railroad Passenger Corporation and Subsidiaries (Amtrak)
 Years Ended September 30, 2019 and 2018
 With Report of Independent Auditors




                       AI\/ITRAK®
                Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 6 of 52



            National Railroad Passenger Corporation and Subsidiaries (Amtrak)

                                           Consolidated Financial Statements

                                      Years Ended September 30, 2019 and 2018




                                                          Table of Contents


Report of Independent Auditors . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1


Audited Consolidated Financial Statements
Consolidated Balance Sheets . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      3
Consolidated Statements of Operations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            5
Consolidated Statements of Comprehensive Loss . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    6
Consolidated Statements of Changes in Capitalization . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     7
Consolidated Statements of Cash Flows. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             8


Notes to Consolidated Financial Statements
  1. Nature of Operations .........................................................                                                            9
  2. Annual Funding. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   9
  3. Basis of Presentation and Summary of Significant Accounting Policies . . . . . . . . . . . . . . . . .                                    11
  4. Accounting and Reporting for Federal Payments ...................................                                                         18
  5. Stockholders' Equity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    19
  6. Available-for-Sale Securities...................................................                                                          20
  7. Long-term Debt .............................................................                                                              23
  8. Leasing Arrangements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        27
  9. Fair Value Measurement. .....................................................                                                             29
  10. Income Taxes ..............................................................                                                              32
  11. Commitments and Contingencies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              34
  12. Environmental Matters .......................................................                                                            38
  13. Postretirement Employee Benefits ..............................................                                                          39
  14. Subsequent Events . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    46
              Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 7 of 52


EY
                                      Ernst & Young LLP   Tel: + 1 703 7 47 1000
                                      1775 Tysons Blvd    Fax: +1 703 7 47 0100
                                      Tysons, VA 22102    ey.com
Building a better
working world




                                                  Report of Independent Auditors

The Board of Directors and Stockholders
National Railroad Passenger Corporation

We have audited the accompanying consolidated financial statements of National Railroad
Passenger Corporation and subsidiaries (Amtrak or the Company), which comprise the
consolidated balance sheets as of September 30, 2019 and 2018, and the related consolidated
statements of operations, comprehensive loss, changes in capitalization and cash flows for the
years then ended, and the related notes to the consolidated financial statements.

Management's Responsibility for the Financial Statements

Management is responsible for the preparation and fair presentation of these financial statements
in conformity with U.S. generally accepted accounting principles; this includes the design,
implementation and maintenance of internal control relevant to the preparation and fair
presentation of financial statements that are free of material misstatement, whether due to fraud or
error.

Auditor's Responsibility

Our responsibility is to express an opinion on these financial statements based on our audits. We
conducted our audits in accordance with auditing standards generally accepted in the United States.
Those standards require that we plan and perform the audit to obtain reasonable assurance about
whether the financial statements are free of material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and
disclosures in the financial statements. The procedures selected depend on the auditor's judgment,
including the assessment of the risks of material misstatement of the financial statements, whether
due to fraud or error. In making those risk assessments, the auditor considers internal control
relevant to the entity's preparation and fair presentation of the financial statements in order to
design audit procedures that are appropriate in the circumstances, but not for the purpose of
expressing an opinion on the effectiveness of the entity's internal control. Accordingly, we express
no such opinion. An audit also includes evaluating the appropriateness of accounting policies used
and the reasonableness of significant accounting estimates made by management, as well as
evaluating the overall presentation of the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis
for our audit opinion.




                                                                                                       1
A member firm of Ernst & Young Global Limited
              Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 8 of 52


EY
Building a better
working world




Opinion

In our opinion, the financial statements referred to above present fairly, in all material respects,
the consolidated financial position of National Railroad Passenger Corporation and subsidiaries at
September 30, 2019 and 2018, and the consolidated results of their operations and their cash flows
for the years then ended in conformity with U.S. generally accepted accounting principles.

Federal Government Funding

As explained in Notes 1 and 2 to the accompanying consolidated financial statements, the
Company has a history of operating losses and is dependent upon substantial Federal Government
subsidies to sustain its operations and maintain its underlying infrastructure. As further explained
in Note 2 to the consolidated financial statements, the Company is receiving Federal Government
funding under the Continuing and Consolidated Appropriations Acts, 2020. There are currently no
Federal Government subsidies appropriated by law for any period subsequent to September 30,
2020. Without the receipt of Federal Government funding, Amtrak will not be able to continue in
its current form and significant operating changes, restructurings or bankruptcy might occur. Our
opinion is not modified with respect to this matter.




January 28, 2020




                                                                                                       2
A member firm of Ernst & Young Global Limited
               Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 9 of 52



           National Railroad Passenger Corporation and Subsidiaries (Amtrak)

                                       Consolidated Balance Sheets
                             (In Thousands ofDollars, Except Share Data)

                                                                                       Septem her 30,
                                                                                   2019              2018
Assets:
Current Assets:
 Cash and cash equivalents, including restricted cash of $10,338 and $8,397
  as of September 30, 2019 and 2018, respectively                             $      366,597    $      500,901
 Available-for-sale securities                                                     2,131,045         1,126,385
 Accounts receivable, net of allowances of $2,130 and $1,826
  as of September 30, 2019 and 2018, respectively                                   175,581             397,771
 Materials and supplies, net of allowances of$41,571 and $35,167
   as of September 30, 2019 and 2018, respectively                                   275,853           290,683
 Prepaid expenses                                                                     51,980            56,460
 Other current assets                                                                 61,099            17,110
Total current assets                                                               3,062,155         2,389,310

Property and equipment:
 Locomotives                                                                       1,899,139         1,972,117
 Passenger cars and other rolling stock                                            3,388,648         3,416,621
 Right-of-way and other properties                                                15,497,729        14,712,562
 Construction-in-progress                                                          1,891,883         1,891,527
 Leasehold improvements                                                             767,897            672,341
 Property and equipment, gross                                                    23,445,296        22,665,168
Less: Accumulated depreciation and amortization                                   (9,092,154)       (8,826,794)
Total property and equipment, net                                                 14,353,142        13,838,374

Other assets, deposits, and deferred charges:
 Restricted investments                                                             183,392
 Notes receivable on sale-leasebacks                                                 54,201              56,892
 Deferred charges, deposits, and other                                              207,252             148,271
Total other assets, deposits, and deferred charges                                  444,845             205,163
Total assets                                                                  $ 17,860,142      $ 16,432,847




                                                                                                              3
              Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 10 of 52



            National Railroad Passenger Corporation and Subsidiaries (Amtrak)

                                Consolidated Balance Sheets (continued)
                              (In Thousands ofDollars, Except Share Data)

                                                                                September 30,
                                                                             2019             2018
Liabilities and capitalization:
Current liabilities:
 Accounts payable                                                     $      455,460 $        549,151
 Accrued expenses and other current liabilities                              886,134          843,075
 Deferred ticket revenue                                                     161,395          155,909
 Current maturities of long-term debt and capital lease obligations          170,121          146,941
Total current liabilities                                                   1,673,110       1,695,076

Long-term debt and capital lease obligations:
 Long-term debt                                                             1,055,402         771,991
 Capital lease obligations                                                     86,311         136,576
Total long-term debt and capital lease obligations                          1,141,713         908,567

Other liabilities and deferred credits:
 Deferred state capital payments                                            2,385,640       2,235,689
 Casualty reserves                                                           235,128          217,986
 Deferred gain on sale-leasebacks                                             28,164           32,680
 Postretirement employee benefits obligation                                 634,791          559,539
 Environmental reserve                                                       128,622          139,737
 Other liabilities                                                            103,819          94,100
Total other liabilities and deferred credits                                3,516,164       3,279,731
Total liabilities                                                           6,330,987       5,883,374

Commitments and contingencies (Note 11)

Capitalization:
 Preferred stock- $100 par, 109,396,994 shares authorized,
   issued and outstanding                                                 10,939,699       10,939,699
 Common stock- $10 par, 10,000,000 shares authorized, 9,385,694
   issued and outstanding                                                     93,857           93,857
 Other paid-in capital                                                     37,072,889      35,112,208
 Accumulated deficit                                                      (36,332,178)    (35,451,262)
 Accumulated other comprehensive loss                                       (245,112)        (145,029)
Total capitalization                                                      11,529,155       10,549,473
Total liabilities and capitalization                                  $   17,860,142 $     16,432,847

See accompanying notes.



                                                                                                     4
              Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 11 of 52



             National Railroad Passenger Corporation and Subsidiaries (Amtrak)

                                 Consolidated Statements of Operations
                                         (In Thousands ofDollars)

                                                                         Year Ended September 30,
                                                                           2019           2018
Revenues:
 Passenger related                                                   $    2,666,591    $   2,581,740
 Other                                                                      836,924         804,993
Total revenues                                                            3,503,515        3,386,733

Expenses:
 Salaries, wages, and benefits                                            2,167,838        2,020,565
 Train operations                                                           306,578         299,956
 Fuel, power, and utilities                                                 260,208         269,811
 Materials                                                                  187,374         178,475
 Facility, communication, and office related                                181,625         178,782
 Advertising and sales                                                       99,503          93,227
 Casualty and other claims                                                   65,627         119,374
 Depreciation and amortization                                              870,193         807,122
 Other                                                                      412,242         422,935
 Indirect cost capitalized to property and equipment                       (154,440)       (151,296)
Total expenses                                                            4,396,748        4,238,951
Loss before other (income) and expense                                      893,233         852,218

Other (income) and expense:
 Interest income                                                            (51,415)         (20,837)
 Interest expense                                                            40,770          44,509
 Other income, net                                                           (1,672)          (5,526)
Other (income) expense, net                                                 (12,317)          18,146
Loss before income taxes                                                    880,916         870,364
 Income tax benefit                                                                          (53,159)
Net loss                                                             $      880,916 $       817,205

See accompanying notes.




                                                                                                    5
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 12 of 52



           National Railroad Passenger Corporation and Subsidiaries (Amtrak)

                          Consolidated Statements of Comprehensive Loss
                                          (In Thousands ofDollars)

                                                                                      Year Ended September 30,
                                                                                        2019           2018
Net loss                                                                          $      880,916 $      817,205
Other comprehensive loss:
  Pension and other postretirement benefit plans:
     Actuarial loss (gain) arising during the period, net                                 76,364         (75,350)
     Amortization of net actuarial loss reclassified into earnings                       (13,987)        (28,446)
     Amortization of prior service credit reclassified into earnings                      40,431         131,540
   Total change from pension and other postretirement benefit plans                      102,808          27,744
  Changes in unrealized (gains) losses on available-for-sale securities, net of
  reclassifications into earnings due to sales and maturities                             (2,725)            353
Total other comprehensive loss                                                           100,083          28,097
Total comprehensive loss                                                          $      980,999 $      845,302

See accompanying notes.




                                                                                                                 6
                              Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 13 of 52



                            National Railroad Passenger Corporation and Subsidiaries (Amtrak)

                                      Consolidated Statements of Changes in Capitalization
                                                     (In Thousands ofDollars)

                                                                                                         Accumulated
                                                                           Other                            Other
                                              Preferred      Common       Paid-in       Accumulated     Comprehensive
                                                Stock         Stock       Capital          Deficit          Loss             Total
   Balance as of September 30, 2017         $ 10,939,699 $      93,857 $ 33,091,896 $    (34,634,057) $      (116,932) $    9,374,463
    Federal paid-in capital                           -             -     2,020,312               -               -         2,020,312
    Net loss                                          -               -             -       (817,205)             -          (817,205)
    Other comprehensive loss                          -               -             -             -           (28,097)        (28,097)
   Balance as of September 30, 2018            10,939,699       93,857    35,112,208     (35,451,262)        (145,029)     10,549,473
    Federal paid-in capital                           -               -    1,960,681              -               -         1,960,681
    Net loss                                          -               -             -       (880,916)             -          (880,916)
    Other comprehensive loss                          -               -             -             -          (100,083)       (100,083)
   Balance as of September 30, 2019         $ 10,939,699 $      93,857 $ 37,072,889 $    (36,332,178) $      (245,112)   $ 11,529,155

See accompanying notes.




                                                                                                                                         7
             Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 14 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)

                                  Consolidated Statements of Cash Flows
                                             (In Thousands ofDollars)
                                                                                           Year Ended September 30,
                                                                                            2019              2018
Cash flows from operating activities:
Net loss                                                                               $     (880,916) $       (817,205)
Adjustments to reconcile net loss to net cash used in operating activities:
  Amortization of deferred state capital payments                                            (127,369)         (111,847)
  Depreciation and amortization                                                               870,193           807,122
  Deferred income tax benefit                                                                                   (53,159)
  Loss on sale of property and equipment                                                         4,756            9,585
  Other                                                                                         (7,492)           6,156
  Changes in assets and liabilities:
   Accounts receivable                                                                        218,214           (65,653)
   Materials and supplies                                                                       3,839           (31,152)
   Prepaid expenses                                                                             4,480            (2,115)
   Other current assets                                                                       (43,989)           19,822
   Other assets, deposits, and deferred charges                                               (56,290)          (99,788)
   Accounts payable, deferred ticket revenue, accrued expenses and
      other current liabilities                                                                (24,249)          20,042
   Other liabilities and deferred credits                                                       (7,423)         (53,925)
Net cash used in operating activities                                                          (46,246)        (372,117)
Cash flows from investing activities:
Purchases of available-for-sale securities                                                 (10,757,545)       (3,145,368)
Proceeds from sales and maturities of available-for-sale securities                          9,596,061         2,024,411
Purchases and refurbishments of property and equipment                                      (1,446,339)       (1,292,929)
Insurance proceeds attributable to casualty losses related to property and equipment               107             3,920
Proceeds from disposals of property and equipment                                                9,728            10,352
Net cash used in investing activities                                                       (2,597,988)       (2,399,614)
Cash flows from financing activities:
Proceeds from federal paid-in capital                                                       1,960,681         2,020,312
Proceeds from state capital payments                                                          294,306           284,628
Repayments of debt and capital lease obligations                                             (139,984)         (134,002)
Proceeds from issuance of debt, net of credit risk premium                                    394,927
Net cash provided by financing activities                                                   2,509,930         2,170,938
Net change in cash and cash equivalents, including restricted cash                           (134,304)         (600,793)
Beginning balance of cash and cash equivalents, including restricted cash                     500,901         1,101,694
Ending balance of cash and cash equivalents, including restricted cash                 $      366,597 $         500,901
Supplemental disclosure of cash payments:
Interest paid, net of amount capitalized                                               $       40,066     $      47,772
Supplemental disclosure of non-cash investing and financing activities:
Acquisition of property and equipment from state capital contributions                 $       16,986     $
Other non-cash changes in property, including accruals of amounts due for purchases    $       25,393     $      31,795
See accompanying notes.




                                                                                                                       8
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 15 of 52

          National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                           Notes to Consolidated Financial Statements

                             Years Ended September 30, 2019 and 2018
1. Nature of Operations

The National Railroad Passenger Corporation (Amtrak or the Company) was incorporated in 1971 pursuant
to the Rail Passenger Service Act of 1970 and is authorized to operate a nationwide system of passenger rail
transportation. The United States government (the Federal Government) through the Secretary of the United
States Department of Transportation (the DOT) owns all issued and outstanding preferred stock. Amtrak's
principal business is to provide rail passenger transportation service in the major intercity travel markets of
the United States. The Company also operates commuter rail operations on behalf of certain states and transit
agencies, provides equipment and right-of-way maintenance services, and has leasing operations.

The Company has a history of recurring operating losses and is dependent on subsidies from the Federal
Government to operate the national passenger rail system and maintain the underlying infrastructure. These
subsidies are usually received through annual appropriations. Appropriated funds for Amtrak are generally
provided to the DOT, which through its agency the Federal Railroad Administration (the FRA) provides those
funds to Amtrak pursuant to annual grant agreements. Amtrak's ability to continue operating in its current
form is dependent upon the continued receipt of subsidies from the Federal Government. The DOT, through
its National Surface Transportation and Innovative Finance Bureau (also referred to as the Build America
Bureau), also provides financing to Amtrak through the Railroad Rehabilitation and Infrastructure Financing
(RRIF) Program.

See Notes 2, 4, 5, and 7 for additional information about Amtrak and its relationship with the Federal
Government.

2. Annual Funding

On December 4, 2015, the President signed as Public Law 114-94, the Fixing America's Surface
Transportation Act (the FAST Act). Title XI-Rail of the FAST Act, cited as the Passenger Rail Reform and
Investment Act of 2015, authorizes funding to the Secretary of the DOT (the Secretary) for annual grants to
Amtrak totaling $8.1 billion for fiscal year (FY) 2016 through FY2020. Of the total amount authorized for
Amtrak, $2.6 billion of this support is for the Northeast Corridor (NEC) and $5.5 billion is for Amtrak's
National Network as defined in the FAST Act. The FAST Act also authorizes an additional $2.2 billion for
other rail grant programs in which Amtrak may participate. Congress may appropriate more or less than the
authorized annual funding amount each year.

The Company has been appropriated full year funding for FY2020 through (a) the Continuing Appropriations
Act, 2020, and Health Extenders Act of2019 (Public Law 116-59), (b) the Further Continuing Appropriations
Act, 2020, and Further Health Extenders Act of2019 (Public Law 116-69), and (c) the Further Consolidated
Appropriations Act, 2020 (Public Law 116-94) (collectively, the Continuing and Consolidated Appropriations
Acts, 2020). Without Federal Government subsidies, Amtrak will not be able to continue to operate in its
current form and significant operating changes, restructuring or bankruptcy may occur. Such changes or
restructuring would likely result in asset impairments.

In addition to authorizing funding for Amtrak, the FAST Act also mandates reforms for Amtrak and its grant
programs. Requirements include the development of five-year plans for business lines and assets to be used
as the basis for Amtrak's annual grant requests, separate reporting for the National Network and the NEC,
and a process for transferring funds between the two accounts. Amtrak is the sole eligible entity for the NEC
                                                                                                             9
             Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 16 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

2. Annual Funding (continued)

and National Network grant funds, and payments may be advanced with 50% provided at the beginning of
each fiscal year and 25% paid in each of the following two quarters. The FAST Act also directs the formation
of committees to facilitate improved cooperation and, where applicable, requires Amtrak to work in
partnership with stakeholders including representatives of transit, state, and federal rail transportation
authorities to plan, implement, and fund certain rail programs. There also are competitive and partnership
grant programs authorized to which Amtrak may apply: for FY2016 through FY2020, a total of $1.1 billion
is authorized for rail infrastructure and safety improvements, $1.0 billion for Federal-State partnership grants
for State-of-Good Repair projects, and $100 million for rail restoration and enhancement grants. See Note 4
for details.

While the FAST Act expires at the end ofFY2020, passage of a new surface transportation bill is not required
in order for Amtrak to receive its federal grant funding in FY2021 and beyond. The actual spending decisions
are made by the Appropriations Committee and subsequently by Congress on an annual basis even if the
authorization for Amtrak grants has expired. Amtrak does not anticipate any disruption in its federal grant
funding due to a delay in the passage of a new surface transportation bill.

The table below provides information on funding for the Company's FY2020, FY2019, and FY2018 under
various continuing resolutions (CRs) (for continuing and further continuing appropriations) and the
Consolidated Appropriations Act (Full Year Funding) related to those years (dollars in millions):

                                                        FY2020                   FY2019                   FY2018
                                                                                                     September 8, 2017
                                                                                                     December 8, 2017
                                                                            September 28, 2018       December 22, 2017
                                                   September 27, 2019        December 7, 2018         January 22, 2018
Enactment dates for CRs                            November 21, 2019         January 25, 2019         February 9, 2018
                                                                                                         PL 115-56
                                                                                                         PL 115-90
                                                                               PL 115-245                PL 115-96
                                                      PL 116-59                PL 115-298               PL 115-120
Public Law (PL) numbers for CRs                       PL 116-69                 PL 116-5                PL 115-123
Enactment date for Full Year Funding               December 20, 2019        February 15, 2019          March 23, 2018
Public Law number for Full Year Funding               PL 116-94                 PL 116-6                PL 115-141

Appropriated for National Network              $              1,300.0 $                1,291.6 $               1,291.6
Appropriated for NEC                                            700.0                    650.0                   650.0
Total funds appropriated                                      2,000.0                  1,941.6                 1,941.6
FRA authorized withholdings                                     (17.0)                   (16.7)                  (16.7)
Total appropriated funds designated for Amtrak $              1,983 .0 $               1,924.9 $               1,924.9


Funds received by Amtrak:
 In FY2018                                                                                       $             1,924.9
 In FY2019                                                              $              1,924.9
 In FY2020, as of January 28, 2020             $
Total funds received, as of January 28, 2020   $                        $              1,924.9 $               1,924.9
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 17 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies

Method of Accounting

The accompanying Consolidated Financial Statements are presented using the accrual basis of accounting
in accordance with accounting principles generally accepted in the United States of America.

Principles of Consolidation

The Consolidated Financial Statements reflect the consolidated operations of Amtrak and its wholly owned
subsidiaries, Passenger Railroad Insurance, Limited (PRIL) and Washington Terminal Company (WTC). All
intercompany balances and transactions have been eliminated.

PRIL was incorporated on December 18, 1996 under the laws of Bermuda to provide excess liability and
property insurance coverage to Amtrak. In addition, PRIL also provides insurance and reinsurance coverage
to third parties performing work on Amtrak property.

WTC was formed on December 6, 1901 and is comprised of buildings and rail yard adjacent to Washington
Union Station. This entity has no operations.

Cash and Cash Equivalents

Short-term highly liquid investments that have a maturity at the date of acquisition of three months or less
and are readily convertible to known amounts of cash without incurring penalties are generally considered
cash equivalents. Cash and cash equivalents are maintained at various financial institutions and, at times, the
balance may exceed federally insured limits.

Restricted cash and cash equivalents consist primarily offunds received that are restricted for specific purposes
or cash set aside and restricted for specific payments. Restricted cash and cash equivalents consists of funds
held in trust restricted from withdrawals based upon certain collateral requirements and funds restricted for
certain operations of the Amtrak Police Department.

Available-for-Sale Securities

Available-for-sale securities are comprised of debt and marketable securities that when acquired are classified
and accounted for as available-for-sale securities. These available-for-sale securities are measured at fair
value in the Consolidated Balance Sheets and unrealized gains and losses are included in the Consolidated
Statements of Comprehensive Loss. Realized gains and losses are recognized when the securities are sold
based on the specific identification method and realized gains and losses, interest and dividends are recorded
in the Consolidated Statements of Operations.

Accounts Receivable and Allowance for Doubtful Accounts

Accounts receivable in the Consolidated Balance Sheets include billed and unbilled accounts receivable.
Billed accounts receivable represent amounts for which invoices have been sent to customers. These accounts
receivable are recorded at the invoiced amount. Unbilled accounts receivable represent amounts recognized
as revenue for which invoices have not yet been sent to customers but for which services and work have been
performed. The Company recorded $31. 7 million and $3 5. 0 million of unbilled accounts receivable as of
September 30, 2019 and 2018, respectively.

                                                                                                              11
             Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 18 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

The allowance for doubtful accounts is the Company's best estimate of the amount of probable credit losses
in the Company's billed accounts receivable. To determine its allowance for doubtful accounts, the Company
evaluates historical loss experience and the characteristics of current accounts, as well as general economic
conditions and trends. Uncollectible billed accounts receivable is applied against the allowance.

Materials and Supplies

Materials and supplies, which are stated at weighted-average cost, net of allowance for shrinkage and
obsolescence, consist primarily of items for repairs and maintenance of property and equipment. The
allowance for shrinkage and obsolescence is recorded based on specific identification and expected usage
rates.

Property, Equipment, and Depreciation

Except as described below, property and equipment owned by the Company are carried at cost and depreciated
using the group method of depreciation (group method) in which a single composite depreciation rate is
applied to the gross investment in a particular class of property or equipment, despite differences in the service
life or salvage value of individual property units within the same class. This excludes computer equipment
and software, which are stated at cost and are individually depreciated on a straight-line basis over their
estimated useful lives, which are generally four to ten years. Properties held under capital leases and leasehold
improvements are depreciated over the shorter of their estimated useful lives or their respective lease terms,
and the related depreciation expense is reported within "Depreciation and amortization" in the Consolidated
Statements of Operations. Land is carried at cost.
For assets depreciated under the group method, upon normal sale or retirement, the cost less the net salvage
value is applied to "Accumulated depreciation and amortization" in the Consolidated Balance Sheets and no
gain or loss is recognized. Gains or losses on the disposal of land and accelerated depreciation related to
significant premature retirements of assets under the group method are recorded in the Consolidated
Statements of Operations at the time of occurrence. There were no significant premature retirements of
depreciable property or disposals ofland for which gains or losses were recorded in FY2019 or FY2018.

Amtrak periodically engages an outside civil engineering firm with expertise in railroad property usage to
conduct a study to evaluate depreciation rates for assets subject to the group method. In addition to the
adjustment to group depreciation rates because of periodic depreciation studies, certain other events might
occur that could affect Amtrak's estimates and assumptions related to depreciation. Unforeseen changes in
operations or technology could substantially alter assumptions regarding Amtrak's ability to realize the return
on its investment in operating assets and, therefore, affect the amounts of current and future depreciation
expense. Because group method depreciation expense is a function of analytical studies made of property
and equipment, subsequent studies could result in different estimates of useful lives and net salvage values.
If future group method depreciation studies yield results indicating that assets have shorter lives because of
obsolescence, physical condition, changes in technology, or changes in net salvage values, the depreciation
expense for assets under the group method could increase. Likewise, if future studies indicate that assets
have longer lives, the depreciation expense for assets under the group method could decrease.

Construction-in-progress is stated at cost and includes direct costs of construction and interest expense
capitalized during the period of construction of major facilities, locomotives, and passenger cars.
                                                                                                       12
             Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 19 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

Construction-in-progress is transferred to property and equipment when substantially all the activities
necessary to prepare such assets for their intended use are completed, at which time depreciation commences.
When constructed assets are funded through long-term debt, capitalized interest is recorded as part of the
asset to which it relates and is depreciated over the asset's useful life. Total interest cost incurred by the
Company was $49.6 million and $48.7 million for FY2019 and FY2018, respectively, of which interest cost
capitalized on construction projects was $8.8 million and $4.2 million for FY2019 and FY2018, respectively.

The useful lives oflocomotives, passenger cars, and other rolling stock assets for depreciation purposes range
up to 40 years. Depreciable right-of-way and other properties are depreciated using useful lives ranging up
to 90 years. Within other properties is computers, office equipment, and maintenance equipment which are
depreciated using useful lives ranging from four to 53 years. Expenditures that significantly increase asset
values or extend useful lives are capitalized, including major overhauls. Repair and maintenance expenditures,
including preventive maintenance, are charged to operating expense when the work is performed. The cost
of internally developed software is capitalized and amortized over its estimated useful life, which is generally
five to ten years.

The Company accounts for asset retirement obligations (AROs) in accordance with Financial Accounting
Standards Board (FASB) Accounting Standards Codification (ASC) Topic 410, Asset Retirement and
Environmental Obligations. The standard applies to legal obligations associated with the retirement oflong-
lived assets that result from the acquisition, construction, development and/or normal use of the asset. In
accordance with FASB ASC Topic 410, the Company recognizes the fair value of any liability for conditional
AROs, including environmental remediation liabilities, in the period in which it is incurred, which is generally
upon acquisition, construction, or development and/or through the normal operation of the asset, if sufficient
information exists with which Amtrak can reasonably estimate the fair value of the obligation. Amtrak
capitalizes the cost by increasing the carrying amount of the related long-lived asset. The capitalized cost is
depreciated over the useful life of the related asset and upon settlement of the liability Amtrak either settles
the obligation for its recorded amount or incurs a gain or loss. The asset retirement cost capitalized was $10.1
million as of both September 30, 2019 and 2018, and was included in "Right-of-way and other properties"
in the Consolidated Balance Sheets.

Indirect Cost Capitalized to Property and Equipment

Capitalized overhead cost represents the indirect support expenses related to specific geographic regions and
departments that are involved in particular capital projects. These indirect costs, which include fringe benefits
allocable to direct labor, are capitalized along with the direct costs of labor, material, and other direct costs.
Amtrak's overhead rates are updated at the end of each fiscal year based upon the actual activity and costs
incurred during the fiscal year.

Impairment of Long-Lived Assets

Properties and other long-lived assets are reviewed for impairment whenever events or business conditions
indicate that their carrying amounts may not be recoverable. Initial assessments of recoverability are based
on an estimate of undiscounted future net cash flows. If impairment indicators are present, the assets are
evaluated for sale or other disposition, and their carrying amounts are reduced to fair value based on discounted
cash flows or other estimates of fair value.

                                                                                                               13
             Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 20 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

In performing its impairment analysis, the Company assumes future Federal Government subsidies at levels
consistent with the historical funding levels discussed in Note 2. The Company believes funding at historical
levels is the best estimate to be used for the future. At this approximate level of funding, the Company
determined that no indicators of impairment existed as of September 30, 2019. If future Federal Government
funding drops below historical levels, substantial impairment may occur as discussed in Note 2.

On October 29, 2012, Superstorm Sandy (Sandy) came ashore in the Northeast and mid-Atlantic region of
the United States. Amtrak sustained damage to tunnels and other structures in New York and New Jersey.
The Company determined that there was no impairment to the tunnels, but certain infrastructure assets would
need to be replaced sooner than previously anticipated. Accordingly, the Company assigned unique group
depreciation rates to these assets. As a result, depreciation expense totaling $193 .1 million is being accelerated
over the remaining life of these assets. The acceleration of depreciation expense increased the Company's
net loss by $15.3 million and $9.7 million in FY2019 and FY2018, respectively.

Restricted Investments

Restricted investments represent investments acquired using the funds received under a settlement agreement
with one of the Company's state partners that requires the Company to utilize the funds only for certain
agreed-upon capital projects and accordingly, have been classified as restricted and non-current. The interest
earned on these investments can be withdrawn by the Company for its general use. These investments are
accounted for as available-for-sale securities.

Casualty Losses and Claims

Provision is made for Amtrak's estimated liability for unsettled casualty and other open claims. An insurance
recovery receivable is recorded for the estimated liability for passenger and/or employee claims in excess of
the Company's self-insured retention amount. The insurance recovery expected to be collected within one
year is recorded in "Other current assets" and amounts expected to be collected beyond one year are recorded
in "Deferred charges, deposits, and other" in the Consolidated Balance Sheets. These receivables represent
the Company's best estimate of insurance proceeds it believes are highly probable of recovery.

Personal injury liability and ultimate loss projections are undiscounted and estimated using standard actuarial
methodologies. The actuarial estimates include an estimate for unasserted claims. As of September 30, 2019
and 2018, the reserve for casualty losses and claims was $364.6 million and $314.7 million, respectively. Of
the total amount reserved as of September 30, 2019 and 2018, the estimated current claims liability included
in "Accrued expenses and other current liabilities" in the Consolidated Balance Sheets was $129.5 million
and $96. 7 million, respectively. The balance ofthe reserve as of both September 30, 2019 and 2018 is included
in "Casualty reserves" in the Consolidated Balance Sheets.




                                                                                                                14
              Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 21 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                     Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

Revenue Recognition

"Passenger related" revenue in the Consolidated Statements of Operations includes ticket revenue, state
contribution revenue associated with requested service performed by Amtrak, and food and beverage revenue
as follows (in millions):

                                                                                      Year Ended September 30,
                                                                                         2019           2018
Ticket                                                                            $      2,288.5   $       2,207.2
State contribution                                                                         234.2                233.8
Food and beverage                                                                          143.9                140.7
Total passenger related revenue                                                   $      2,666.6   $       2,581.7

These revenues are recognized as operating revenues when the related services are performed. Amounts
received for tickets that have been sold but not used are reflected as "Deferred ticket revenue" in the
Consolidated Balance Sheets.

"Other" revenue includes (i) freight and commuter access fee and other revenue from the use of Amtrak-
owned tracks by freight railroad companies and commuter agencies, and other revenue related to the use of
Amtrak's infrastructure; (ii) revenue from reimbursable engineering and capital improvement activities (these
revenues are generally recognized as the associated costs are incurred); (iii) revenue earned under contractual
arrangements to operate various commuter rail services for a cost-based fee (these revenues are recognized
when the related services are performed); (iv) amortization of state funds used to acquire depreciable assets
(such payments are deferred when received and amortized over the estimated life of the related assets
purchased with the funds, and the unamortized amounts are included in "Deferred state capital payments"
in the Consolidated Balance Sheets); (v) commercial development revenue from retail, parking, advertising,
real property leases/easements/sales, and access fees (these revenues are generally recognized as the services
are performed); and (vi) other.

The components of other revenue are as follows (in millions):

                                                                                 Year Ended September 30,
                                                                                    2019          2018
      Freight and commuter access fees and other                             $         232.8   $       225 .2
      Reimbursable                                                                     209.3           223.6
      Commuter                                                                         138.8           119.0
      Amortization of state capital payments                                           127.4           111.8
      Commercial development                                                            86.1            84.2
      Other                                                                             42.5            41.2
      Total other revenue                                                    $         836.9   $       805 .0




                                                                                                                   15
             Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 22 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

Advertising Expenses

The Company records advertising expenses as incurred and reports these amounts in "Advertising and sales"
in the Consolidated Statements of Operations. Advertising expenses were $36.3 million and $32.8 million
for FY2019 and FY2018, respectively.

Income Taxes

The Company accounts for its income taxes in accordance with FASB ASC Topic 740, Income Taxes, which
requires recognition of deferred tax assets and liabilities for future tax consequences attributable to differences
between the financial statement carrying amounts of existing assets and liabilities and their respective tax
bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using
enacted tax rates expected to apply to taxable income in the years in which those temporary differences are
expected to be recovered or settled. In December 2017, the Tax Cuts and Jobs Act was enacted which, among
other things, reduced the federal corporate income tax rate from 35% to 21 %, effective January 1, 2018. See
Note 10 for information on the impact of this legislation.

Management evaluates its potential exposures from tax positions taken that have been or could be challenged
by taxing authorities. These potential exposures result because taxing authorities may take positions that
differ from those taken by management in the interpretation and application of statutes, regulations, and rules.
Management considers the possibility of alternative outcomes based upon historical experience, previous
actions by taxing authorities (e.g., actions taken in other jurisdictions), and advice from tax experts. The
Company has evaluated income tax positions taken in prior years and believes that all positions are more
likely than not to be sustained in an audit.

Pursuant to the provisions of Title 49 of the United States Code, Section 24301, Amtrak is exempt from all
state and local taxes, including income and franchise taxes that are directly levied against the Company.
Accordingly, there is no provision for state and local income or franchise taxes recorded in the Consolidated
Financial Statements for FY2019 and FY2018 (see Note 10).

Use of Estimates

The preparation of financial statements in conformity with accounting principles generally accepted in the
United States of America requires management to make estimates and assumptions that affect the reported
amounts of assets and liabilities, disclose contingent assets and liabilities at the date ofthe financial statements,
and report amounts of revenues and expenses during the reporting period. The Company bases these estimates
on historical experience, the current economic environment, and various other assumptions that are believed
to be reasonable under the circumstances. However, uncertainties associated with these estimates exist and
actual results may differ from these estimates. The Company's significant estimates include: estimated useful
lives of property and equipment, estimates of casualty reserves, pension and other postretirement employee
benefits expense and obligations (including expected return on plan assets, discount rates, and health care
cost trend rates), estimated future valuation of certain assets in connection with the Company's tax planning
strategy, and environmental reserves.




                                                                                                                  16
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 23 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

Comprehensive Loss

Amtrak reports a comprehensive loss in the Consolidated Statements of Comprehensive Loss. Comprehensive
loss is defined as changes in equity of a business enterprise during a period from transactions and other events
and circumstances from non-owner sources. As of September 30, 2019 and 2018, "Accumulated other
comprehensive loss" consists of adjustments for pension and other postretirement liabilities and unrealized
gains and losses on available-for-sale securities.

Previously Issued but Not Yet Adopted Accounting Pronouncements

In May 2014, the FASB issued ASU No. 2014-09, Revenue from Contracts with Customers (Topic 606),
which supersedes previous revenue recognition guidance. The new standard requires that a company recognize
revenue when it transfers promised goods or services to customers in an amount that reflects the consideration
the company expects to receive in exchange for those goods and services. Companies will need to use more
judgment and estimates than under the guidance currently in effect, including estimating the amount of
variable revenue to recognize over each identified performance obligation. Additional disclosures will be
required to help users of financial statements understand the nature, amount and timing of revenue and cash
flows arising from the contracts. The new standard will become effective for the Company beginning with
FY2020 with a cumulative effect adjustment as of the date of adoption (modified retrospective method). The
Company expects the new guidance to impact the accounting for its guest rewards program and will require
the Company to (1) change its method to estimate the guest rewards liability from the incremental cost
approach to the relative selling price approach, which is expected to increase the guest rewards liability by
approximately $150 million on October 1, 2019 and (2) change the timing ofrecognizing revenue associated
with redemption of guest rewards from recognizing revenue at the time of redemption to recognizing revenue
when travel occurs. The Company is still evaluating the impact of the new standard on funding received from
its state and agency partners.

In February 2016, the FASB issuedASUNo. 2016-02, Leases (Topic 842). TheASU was issued to increase
transparency and comparability among companies by requiring most leases to be included in the balance
sheet and by expanding disclosures on leasing arrangements. This ASU along with subsequently issued ASU s
providing guidance and practical expedients for implementation are effective for the Company beginning
with FY2022, with early adoption permitted. The Company is still evaluating the impact of the guidance and
is in the process of identifying the population of lease arrangements that are within the scope of the guidance
and reviewing the systems and processes that are relevant to the implementation of this standard. As the
Company is and will continue to be involved in multiple leasing arrangements whereby the Company is either
the lessee or the lessor, the adoption of the ASU is expected to have a significant impact on the Company's
Consolidated Balance Sheets due to recognition of assets and liabilities for leases currently accounted for as
operating leases. However, the Company does not expect the guidance to have a material impact on its
Consolidated Statements of Operations or Consolidated Statements of Cash Flows.

In March 2017, the FASB issued ASU No. 2017-07, Compensation-Retirement benefits (Topic 715):
Improving the Presentation ofNet Periodic Pension Cost and Net Periodic Postretirement Benefit Cost. The
new standard changes how the Company will present pension and other postretirement employee benefit
expense in its income statement and will reduce capitalizable pension and other postretirement benefit
expenses. Currently, all components of postretirement benefit expense recorded in the Consolidated
                                                                                                             17
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 24 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

Statements of Operations are presented as "Salaries, wages, and benefits" within operating expense. Under
the new guidance, the service cost component of the postretirement benefit expense will continue to be
presented as "Salaries, wages, and benefits" while all other components of postretirement benefit expense
will be presented as "Other income, net" within non-operating expense. The new standard is effective for the
Company beginning with FY2020 and will be applied retrospectively such that FY2019 amounts presented
in the Company's FY2020 Consolidated Financial Statements will be adjusted to conform to the new standard.
The impact of ASU 2017-07 on the Company's Consolidated Financial Statements is not expected to be
material.

4. Accounting and Reporting for Federal Payments

Certain funds are provided to Amtrak during the year through federal payments. These federal payments,
which are recorded when received in "Other paid-in capital" in the Consolidated Balance Sheets and
Consolidated Statements of Changes in Capitalization, totaled $2.0 billion for both FY2019 and FY2018.

Note 2 provides information on the Company's annual funding. Additional federal funding received by the
Company, all of which was recorded within "Other paid-in capital" when received, is described below.

Since FY2005, the Department of Homeland Security has awarded Amtrak a total of$205. l million in grants
from the Intercity Passenger Rail Grants Program, American Recovery and Reinvestment Act Rail and Transit
Security Grant Program, and other security grants. Funding is provided on a reimbursable basis. Amtrak has
cumulatively received $172.6 million and $164.2 million as of September 30, 2019 and 2018, respectively.

Appropriations are made to directly fund operations of Amtrak's Office oflnspector General (OIG). Amtrak
and the OIG entered into a service agreement on January 8,2010, whereby Amtrak would continue to provide
accounting and financial management services for the OIG. Amtrak is reimbursed for expenses incurred upon
the submission of invoices to the OIG. Amtrak was appropriated $23.3 million for both FY2019 and FY2018
and Amtrak received $23.5 million and $21.0 million in FY2019 and FY2018, respectively.

"Other paid-in capital", included in the Consolidated Balance Sheets and Consolidated Statements of Changes
in Capitalization, also includes the effects of certain funding received from the Federal Government for the
acquisition of and improvements to property and equipment. In exchange for this funding, Amtrak issued
two promissory notes to the United States of America. The first note has a balance of $4.0 billion as of
September 30, 2019 and 2018, was issued in 1976 and matures on December 31, 2975, and is secured by the
real and personal property of Amtrak, WTC, and PRIL. The second note has a balance of $1.1 billion as of
September 30, 2019 and 2018, was issued in 1983 and matures on November 1, 2082, with successive 99-
year automatic renewal terms, if the note has not been paid at maturity or accelerated in accordance with its
terms, and is secured by all rolling stock owned by Amtrak. Neither of the notes bears interest, unless prepaid,
which Amtrak does not intend to do, or unless the note is accelerated in accordance with its terms. The amount
due to the Federal Government on the first note may be accelerated by enactment of federal law or upon the
occurrence of various actions concerning an Amtrak bankruptcy, reorganization, or assignment for the benefit
of creditors. The Federal Government is entitled to repayment and interest under the second note in the event
Amtrak ceases operations, is acquired by another entity, or seeks relief under bankruptcy or insolvency laws.



                                                                                                             18
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 25 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

5. Stockholders' Equity

Preferred and Common Stock

For funds received from the Federal Government prior to December 2, 1997, the Rail Passenger Service Act
(49 U.S.C. 24304) required Amtrak to issue to the Secretary preferred stock equal in par value to all federal
operating payments and most federal capital payments received subsequent to October 1, 1981, as well as
capital and certain operating payments received prior to that date. As of September 30, 2019 and 2018,
109,396,994 shares of $100 par value preferred stock were authorized, all of which were issued and
outstanding. All issued and outstanding preferred shares are held by the Secretary for the benefit ofthe Federal
Government. The Amtrak Reform and Accountability Act of 1997 (the Act) resulted in significant
modifications to Amtrak's capital structure. The Act abolished the voting rights and the liquidation preference
ofthe preferred stockholder and abolished the requirement that additional preferred stock be issued by Amtrak
in exchange for federal grants received. At the time of enactment of the Act, the minimum undeclared
cumulative preferred dividend in arrears for all series issued and currently outstanding approximated
$5 .8 billion and ranged between $0.02 and $97 .08 per share. Each share of preferred stock is convertible into
ten shares of common stock at the option of the preferred stockholder.

As of September 30, 2019 and 2018, 10,000,000 shares of $10 par value common stock were authorized, of
which 9,385,694 shares were issued and outstanding. The common stockholders, who acquired their stock
from four railroads whose intercity rail passenger operations Amtrak assumed in 1971, have voting rights
for amendments to Amtrak's Articles of Incorporation proposed by the Board of Directors and for certain
other extraordinary events.

Accumulated Other Comprehensive Loss

The Company's accumulated other comprehensive loss consists of balances related to pension and other
postretirement benefit plans, and net unrealized gains or losses associated with available-for-sale securities.
The balances related to pension and other postretirement benefit plans primarily include actuarial loss (net)
and prior service credits (net) related to plan amendments. The reclassifications from accumulated other
comprehensive loss include amortization of prior service credits (net) based on average remaining service
period of eligible employees, amortization of actuarial loss (net) based on life expectancy, and unrealized
gains and losses on available-for-sale securities reclassified into earnings based on the specific identification
method, upon sales, maturities, and redemptions.




                                                                                                              19
             Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 26 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

5. Stockholders' Equity (continued)

The table below presents the changes in the accumulated other comprehensive loss balances, by components,
and the amounts reclassified into earnings (in thousands):

                                                          Pension and
                                                             Other
                                                         Postretirem en t        Available-for-
                                                          Benefit Plans          Sale Securities              Total
Balance as of September 30, 2017                  $              116,932 $                           $           116,932
  Other comprehensive (income) loss income before
  reclassifications                                              (75,350)                    353                 (74,997)
   Amounts reclassified from accumulated
   other comprehensive loss into earnings                        103,094                                         103,094
      Net change                                                  27,744                     353                  28,097
Balance as of September 30, 2018                                 144,676                     353                 145,029
  Other comprehensive loss (income) before
  reclassifications                                               76,364                  (3,015)                 73,349
   Amounts reclassified from accumulated
   other comprehensive loss into earnings                         26,444                     290                  26,734
     Net change                                                 102,808                   (2,725)               100,083
Balance as of September 30, 2019                     $          247,484 $                 (2,372) $             245,112

6. Available-for-Sale Securities

The Company's investments in securities are accounted for as available-for-sale securities and are recorded
as "Available-for-sale securities" and "Restricted investments" on the Consolidated Balance Sheets. These
investments are recorded at fair value with unrealized gains and losses recorded as a component of
comprehensive loss in the Consolidated Statements of Comprehensive Loss.

The amortized cost, gross unrealized gains and losses, and fair value by major security type of available-for-
sale securities are as follows (in thousands):

                                                                            September 30, 2019
                                                     Total             Gross              Gross
                                                   Amortized         Unrealized         Unrealized           Total Fair
                                                     Cost             Losses              Gains                Value
U.S. Treasury securities                       $     719,397     $              (6) $          710       $      720,101
Commercial paper                                     662,362                   (31)             99              662,430
Corporate bonds                                      463,632                   (21)          1,405              465,016
Certificates of deposit                              211,977                   (10)             60              212,027
Money market funds                                    55,657                                                     55,657
Other                                                199,040                    (3)            169              199,206
Total available-for-sale securities            $   2,312,065     $             (71) $        2,443       $    2,314,437




                                                                                                                          20
             Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 27 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

6. Available-for-Sale Securities (continued)

                                                                        September 30, 2018
                                                     Total            Gross             Gross
                                                   Amortized        Unrealized        Unrealized        Total Fair
                                                     Cost            Losses             Gains             Value
U.S. Treasury securities                       $      415,565   $           (131) $             2   $        415,436
Commercial paper                                      272,516                (37)               2            272,481
Corporate bonds                                       296,591               (188)              11            296,414
Certificates of deposit                                79,620                 (3)               2             79,619
Money market funds                                      8,449                                                  8,449
Other                                                  53,997                (12)               1             53,986
Total available-for-sale securities            $    1,126,738   $           (371) $            18 $        1,126,385

The gross realized gains, gross realized losses and sales proceeds, excluding proceeds received on maturities,
of available-for-sale securities are as follows (in thousands):

                                                                                 Year Ended September 30,
                                                                                  2019               2018
 Gross realized gains                                                   $               238 $                      9
 Gross realized losses                                                                 (103)                      (8)
 Total proceeds                                                                   4,194,953                1,471,052

The amortized cost and fair value of the available-for-sale securities by remaining contractual maturity are
as follows (in thousands):

                                                                                      September 30, 2019
                                                                            Amortized Cost          Fair Value
Within one year                                                         $         2,098,895     $          2,100,039
After one year through five years                                                   208,227                  209,458
After five years through ten years                                                    3,550                    3,548
After ten years                                                                       1,393                    1,392
Total available-for-sale securities                                     $         2,312,065     $          2,314,437




                                                                                                                     21
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 28 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

6. Available-for-Sale Securities (continued)

The fair value and gross unrealized losses for available-for-sale securities, aggregated by major security type
and the length of time the individual securities have been in a continuous unrealized loss position are as
follows (in thousands):

                                                                     September 30, 2019
                                  Less Than Twelve Months          Twelve Months or Longer                          Total
                                    Gross                            Gross                               Gross
                                  Unrealized                       Unrealized                          Unrealized
                                   Losses         Fair Value        Losses            Fair Value        Losses              Fair Value
U.S. Treasury securities      $           (6) $      11,218    $                  $                $           (6) $           11,218
Commercial paper                         (31)       155,915                                                   (31)            155,915
Corporate bonds                          (19)        60,066                 (2)            4,010              (21)             64,076
Certificates of deposit                  (10)        54,365                                                   (10)             54,365
Other                                     (3)        14,639                                                    (3)             14,639
Total                         $          (69) $     296,203    $            (2) $          4,010   $          (71) $          300,213


                                                                     September 30, 2018
                                  Less Than Twelve Months          Twelve Months or Longer                          Total
                                    Gross                            Gross                               Gross
                                  Unrealized                       Unrealized                          Unrealized
                                   Losses         Fair Value        Losses            Fair Value        Losses              Fair Value
U.S. Treasury securities      $         (131) $     390,145    $                  $                $         (131) $          390,145
Commercial paper                         (37)       188,898                                                   (37)            188,898
Corporate bonds                         (188)       234,739                                                  (188)            234,739
Certificates of deposit                   (3)        22,059                                                    (3)             22,059
Other                                    (12)        47,318                                                   (12)             47,318
Total                         $         (371) $     883,159    $                  $                $         (371) $          883,159

The Company does not believe that any individual unrealized loss in available-for-sale securities as
of September 30, 2019 represents a credit loss. The Company does not intend to sell the debt securities in an
unrealized or unrecognized loss position as of the balance sheet date. Additionally, it is not more likely than
not that the Company will be required to sell the debt securities before the anticipated recovery ofits remaining
amortized cost of the debt securities in an unrealized or unrecognized loss position at September 30, 2019.
There were no impairment losses recognized in earnings on available-for-sale securities in FY2019 or
FY2018.




                                                                                                                                     22
             Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 29 of 52

            National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

7. Long-term Debt

Total long-term debt is recorded at amortized cost in the Consolidated Balance Sheets and consists of the
following (in thousands):

                                                     September 30, 2019               September 30, 2018
                                                   Current       Long-Term          Current       Long-Term
 Mortgage obligations:
    High speed maintenance facilities         $       13,875 $          9,639 $         13,034 $         23,514
    Frequency converter facility                      11,075           95,780           11,015          106,855
 Subtotal                                             24,950          105,419           24,049          130,369
 Senior notes:
   Secured senior notes                               24,000          280,680           27,000          304,680
    Unsecured senior notes                            15,052           87,948           16,000          103,000
 Subtotal                                             39,052          368,628           43,000          407,680
 PEDFA 30th St. Garage Revenue Bonds                  29,837                             1,906           29,837
 Tenn Loan A                                          19,727           15,156           19,192           34,883
 TennLoanB                                             7,143           29,019            6,908           36,162
 2016 RRIF loan                                                       570,189                           143,482
Principal amount of long-term debt                   120,709        1,088,411           95,055          782,413
Less: unamortized discount/premium/
issuance cost                                           (853)         (33,009)            (506)         (10,422)
Total long-term debt                          $      119,856 $      1,055,402 $         94,549 $        771,991

Letters of Credit

The Company has unsecured commercial letters of credit of $3 .1 million that support the issuance of auto
fleet insurance. As of September 30, 2019 and 2018, there were no draws against these letters of credit.

Revolving Credit Facility

On July 26, 2016, Amtrak entered into a Credit Agreement with three lenders for a $100 million unsecured
revolving credit facility. Borrowings under the facility will be used to enhance Amtrak's liquidity. The facility
will expire on July 26, 2021. Borrowings under the facility have an interest rate based on the interest rate
option selected by Amtrak. The Company may select (a) the base rate option, which is a variable rate equal
to the highest of (i) the Federal Funds Open Rate plus 0.5%, (ii) the Prime Rate, and (iii) the Daily London
Interbank Offered Rate (LIBOR) plus 1.0%, plus in all cases an applicable margin based on the Company's
Standard & Poor's and Moody's ratings (Credit Ratings); or (b) the LIBORrate option, which is equal to the
LIBOR rate for the applicable period plus a margin based on the Company's Credit Ratings. Amtrak must
pay a commitment fee on any undrawn portion of the revolving credit facility ranging between 8.5 and 25
basis points based on Amtrak's Credit Ratings. Under the facility, Amtrak is subject to restrictive covenants
and financial covenants that require the Company and its subsidiaries to maintain certain financial ratios on
a consolidated basis. As of and during the years ended September 30, 2019 and 2018, the Company has not
made any draws under the facility.

                                                                                                              23
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 30 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

7. Long-term Debt (continued)

Mortgage Obligations

High Speed Maintenance Facilities

On October 30, 2012, Amtrak purchased the equity ownership interests related to leveraged lease agreements
under which Amtrak leases three Ace la maintenance facilities. As a result of the buyout, Amtrak no longer
makes lease payments relating to the equity interest, but continues to make payments servicing the leveraged
lease debt. Amtrak's obligations are collateralized by a pledge of Amtrak's interests in the maintenance
facilities.

Frequency Converter Facility

During FY2001, the Pennsylvania Economic Development Financing Authority (PEDFA) completed two
issues, Series A and Series B, of exempt facilities revenue bonds, the net proceeds of which were used to
finance part of the costs associated with Amtrak's construction of a frequency converter facility (the Facility).
Amtrak procured the bond proceeds of each issue through a structured financing arrangement with PEDFA.
Under this arrangement, Amtrak leased the Facility to PEDFA until November 2041, under a long-term ground
lease, in exchange for the total net proceeds. Simultaneously, Amtrak leased the Facility back from PEDFA
through June 2033, with an option to extend this term through November 2041. PEDFAalso has the right to
extend Amtrak's leaseback term through November 2041.

On March 31, 2012, PEDFAissued $95 .1 million ofPEDFAexempt facilities revenue refunding bonds (Series
A 2012 bonds), with varying maturities between November 1, 2013 and 2041, to refund Series A of 2001.
The interest rates on the SeriesA2012 bonds range from 3.0% to 5.0% (yields ranging from 1.1 % to 4.7%).

On February 15, 2012, the Series B bonds were reissued to a commercial bank for a period of five years
(Series B 2012 bonds). The Series B 2012 Bonds continued to have a November 2041 maturity date, but the
bond documents provided for a mandatory redemption on February 15, 2017. The interest rate was converted
to a tax-effected fraction of the sum of one-month LIBOR plus the applicable spread (based on Amtrak's
credit rating) per annum.

On February 15, 2017, at the Company's direction, PEDFA issued $45 million of PEDFA exempt facilities
revenue refunding bonds (Series B 2017 bonds) to redeem the Series B 2012 bonds. The Series B 2017 bonds
were issued to the same commercial bank for another period of five years with an interest rate of a tax-effected
fraction of the sum of three-month LIBOR plus the applicable spread based on the Company's credit rating,
which was an effective rate of 2.32% and 2. 70% as of September 30, 2019 and 2018, respectively. The Series
B 201 7 bonds will be repaid in equal quarterly payments of $2.25 million over a five-year period, with the
first payment made on May 15, 2017.

Amtrak's obligations in connection with the Series A Bonds and the Series B Bonds are cross-collateralized
by a pledge of Amtrak's interest in the Facility. In addition, Amtrak guaranteed all principal and interest
payments by PEDFA on the Series A and Series B bonds.




                                                                                                              24
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 31 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

7. Long-term Debt (continued)

Senior Notes

On December 6, 2016, the Company issued 3.60% senior secured notes for $365 million due November 15,
2033 and 3.81 % senior unsecured notes for $135 million due November 15, 2031 (the Notes). The proceeds
from the Notes were used to pay off an outstanding capital lease obligation and other related project costs.
The secured notes are secured by locomotives acquired by the original capital lease obligation. The Company
is repaying the Notes in semi-annual installments beginning in May 2017 and continuing each May 15 and
November 15 thereafter to and including November 15, 2033 for the senior secured notes and November 15,
2031 for the senior unsecured notes.

PEDFA30th St. Garage Revenue Bonds

On January 7, 2003, PEDFAissued $50.0 millionofrevenue bonds (the 2003 PEDFAGarage Bonds) for the
purpose of financing the construction and other related costs of a parking garage located at the 30th Street
Station in Philadelphia, Pennsylvania (30th Street Station Garage).

On November 2, 2012, at Amtrak's request, PED FA issued $42.0 million ofrevenue bonds (the 2012 PED FA
Garage Bonds) to refinance the 2003 PEDFA Garage Bonds. At the date of issuance, the 2012 PEDFA Garage
Bonds were remarketed to a commercial bank that agreed to hold them for a period of seven years with
mandatory purchase by Amtrak at par plus accrued interest at the end of the seventh year. Interest accrued
at a variable one month LIBOR rate. On November 2, 2012, Amtrak also entered into an interest rate swap
agreement to manage the interest rate risk associated with the 2012 PEDFA Garage Bonds. As a result, the
effective interest rate on the 2012 PEDFA Garage Bonds was 2.39%. Amtrak completed the purchase of the
2012 PEDFA Garage Bonds via mandatory tender on November 2, 2019, and now holds the bonds, which
mature in 2032. Amtrak's obligations are collateralized by a pledge of Amtrak's interests in the 30th Street
Station Garage.

Term Loan A and Term Loan B

On November 27, 2013, the Company entered into a $130.0 million credit facility with PNC National Bank,
N.A. (the Bridge Loan). On June 19, 2014, the Company converted the Bridge Loan into a $200.0 million
long-term loan, secured by certain of the Company's P-42 diesel locomotives, of which $130.0 million was
financed with PNC Equipment Finance, LLC (Term Loan A) and $70.0 million was financed with RBS Asset
Finance Inc. (Term Loan B). Under the terms of the agreement for Term Loan A, the Company incurs interest
at a rate of LIBOR plus 1.0%. At the time that Term Loan A was entered into, the Company entered into an
interest rate swap agreement, the impact of which made the effective interest rate on Term Loan A 2. 76%.
Under the agreement for Term Loan B, the Company incurs interest at a rate of 3.36%. Term Loan A and
Term Loan B will mature on June 20, 2021 and June 20, 2024, respectively.

2016 RRIF Loan

On August 16, 2016, the Company entered into a $2.45 billion financing agreement with the Federal
Government under the RRIF Loan program to finance the acquisition of 28 Next Generation High Speed
Trainsets (the Trainsets), related spare parts, and improvements to existing facilities and properties (the 2016
RRIF Loan). Amtrak's obligations under the 2016 RRIF Loan are collateralized by a pledge of the Trainsets,
spare parts, and the debt service reserve account required under the financing agreement. See Note 11 for a
                                                                                                             25
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 32 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

7. Long-term Debt (continued)

description of the contracts issued to a vendor for the construction and delivery of the Trainsets and related
services.

Starting June 15, 2021, the Company will be required to fund and maintain a restricted debt service reserve
account equal, over time, to increasing percentages of the projected first year debt service payments to support
future debt service. Amtrak is required to begin making repayments on borrowings under the 2016 RRIF
Loan on September 15, 2022.

All borrowings under the 2016 RRIF Loan bear interest at a rate of 2.23% per annum. The Company is
capitalizing interest incurred during the construction period of the Trainsets as part of "Construction-in-
progress" in the Consolidated Balance Sheets. The Company also pays a credit risk premium of 5.80% for
all amounts borrowed under the 2016 RRIF Loan. The amortization of the credit risk premium is recognized
as interest expense and during the construction period is being capitalized as part of "Construction-in-
progress" in the Consolidated Balance Sheets.

In FY2019, the Company drew $419.2 million under the 2016 RRIF Loan and paid $24.3 million in credit
risk premiums. Total interest incurred in FY2019 and FY2018 was $8.8 million and $3 .5 million, respectively,
all of which was capitalized within "Construction-in-progress". No amounts were borrowed in FY2018 or
repaid during FY2019 and FY2018.

Interest Rates

The annual weighted-average interest rates for all interest-bearing borrowings (inclusive of the impact of
any interest rate swaps) are shown below:

                                                                                           Septem her 30,
                                                                                    2019              2018
Mortgage obligations                                                                   4.86 %               4.77 %
Senior notes                                                                           3.65                 3.66
PEDFA 30th St. Garage Revenue Bonds                                                    2.39                 2.39
Term loans                                                                             3.07                 3.03
2016 RRIF Loan                                                                         2.23                 2.23

The overall weighted-average interest rate on all interest-bearing borrowings (inclusive of the impact of any
interest rate swaps) is 3.05% and 3.51 % per annum at September 30, 2019 and 2018, respectively.




                                                                                                                26
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 33 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

7. Long-term Debt (continued)

Scheduled Long-term Debt Maturities

On September 30, 2019, scheduled maturities of long-term debt are as follows (in thousands):

Year Ending September 30,
2020                                                                                              $     120,709
2021                                                                                                     54,356
2022                                                                                                     30,366
2023                                                                                                     52,522
2024                                                                                                     55,784
Thereafter                                                                                              895,383
Principal amount of long-term debt                                                                    1,209,120
Less: unamortized discount/premium/issuance cost                                                        (33,862)
Total long-term debt                                                                              $   1,175,258

Amtrak is subjectto various covenants and restrictions under its borrowing arrangements. A default by Amtrak
or acceleration ofAmtrak's indebtedness may result in cross-default with other debt and may have a material
adverse effect on the Company. As of September 30, 2019, the Company had satisfied all ofits debt covenant
obligations.

8. Leasing Arrangements

Amtrak leases equipment, primarily passenger cars and locomotives, and related maintenance infrastructure
under capital leasing arrangements. Amtrak has entered into various lease transactions in which the lease
structure contains variable interest entities (VIEs). These VIEs were created solely for the purpose of doing
lease transactions and have no other activities, assets or liabilities outside of the lease transactions. In some
of the arrangements, Amtrak has the option to purchase some or all of the assets at a fixed price, thereby
creating variable interests for Amtrak in the VIEs.

Amtrak maintains and operates the assets based on contractual obligations within the lease arrangements,
which set specific guidelines consistent with industry standards. As such, Amtrak has no control over activities
that could materially impact the fair value of the leased assets. Amtrak does not hold the power to direct the
activities of the VIEs and, therefore, does not control the ongoing activities that have a significant impact on
the economic performance of the VIEs. Additionally, Amtrak does not have the obligation to absorb losses,
or the right to receive benefits of the VIEs.

As of September 30, 2019 and 2018, the gross amount of assets recorded under capital leases was $1.2 billion
and $1.3 billion, respectively, with accumulated amortization of $0.9 billion as of both years.

Amtrak is subject to various covenants and restrictions under its leasing arrangements. Amtrak has given
guarantees or entered into reimbursement agreements in connection with certain of these lease transactions.
A default by Amtrak or acceleration of Amtrak's indebtedness may result in cross-default to other Amtrak
indebtedness, and may have a material adverse effect on the Company (see Note 7).

                                                                                                              27
              Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 34 of 52

             National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

8. Leasing Arrangements (continued)

Future Minimum Lease Payments

As of September 30, 2019, future minimum lease payments under capital leases are as follows (in thousands):

Year ending September 30,
2020                                                                                               $       60,697
2021                                                                                                       56,029
2022                                                                                                       33,051
2023                                                                                                       12,475
2024                                                                                                        1,183
Thereafter                                                                                                  3,084
Total minimum lease payments                                                                              166,519
Less: discounted to current period amount at interest rates ranging from 5 .0% to 9 .1 %                  (29,943)
Present value of minimum lease payments at September 30, 2019                                      $      136,576

The current portion of capital lease obligations as of September 30, 2019 and 2018 was $50.3 million and
$52.4 million, respectively, and is presented in "Current maturities of long-term debt and capital lease
obligations" in the Consolidated Balance Sheets.

Operating Leases

As of September 30, 2019, Amtrak is obligated for the following minimum rental payments under operating
lease agreements (in thousands):

Year ending September 30,
2020                                                                                               $       29,608
2021                                                                                                       26,432
2022                                                                                                       24,957
2023                                                                                                       22,840
2024                                                                                                       17,189
Thereafter                                                                                                 50,463
Total                                                                                              $      171,489

Rent expense for FY2019 and FY2018 was $56.1 million and $54.7 million, respectively.

Amtrak leases offices, operating areas, stations, and other terminal space. These leases often contain renewal
options to enable the Company to retain the use of facilities. Some of the leases contain escalation clauses
that increase the rents based on a fixed or variable rate, such as an inflation factor index. Under certain leases,
the Company is obligated to pay additional amounts based on the facility's operating expenses.




                                                                                                                28
              Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 35 of 52

            National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                      Notes to Consolidated Financial Statements (continued)

9. Fair Value Measurement

FASB ASC Topic 820, Fair Value Measurement, defines fair value for financial reporting, establishes a
framework for measuring fair value, and requires disclosures about fair value measurements. FASB ASC
Topic 820 established a three-level valuation hierarchy for disclosure of fair value measurements. The
valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the
measurement date.

The three levels are defined as follows:

    •   Level 1 - observable market inputs that are unadjusted quoted prices for identical assets or liabilities
        in active markets.

    •   Level 2 - other significant observable inputs (including quoted prices for similar securities, interest
        rates, credit risk, etc.).

    •   Level 3 - significant unobservable inputs (including the Company's own assumptions in determining
        the fair value of investments).

The fair value measurement of an asset or liability is assigned a level based on the lowest level of any input
that is significant to the fair value measurement.

Available-for-Sale Securities Measured at Fair Value

The Company's available-for-sale securities, including restricted investments, consist of U.S. Treasury
securities, commercial paper, corporate bonds, certificates of deposit, money market funds, and other
investments. These available-for-sale securities are measured at fair value on a recurring basis on the
Consolidated Balance Sheets as of September 30, 2019 and 2018.

The estimated fair value of the Company's available-for-sale securities are as follows (in thousands):

                                                          Fair Value Measurement as of September 30, 2019
                                                Level 1                  Level 2          Level 3           Total
Available-for-sale securities:
 U.S. Treasury securities                 $                     $           720,101   $               $       720,101
 Commercial paper                                                           662,430                           662,430
 Corporate bonds                                                            465,016                           465,016
 Certificates of deposit                                                    212,027                           212,027
 Money market funds                                  55,657                                                    55,657
                                                             I
 Other                                              (31,191)        230,397                                   199,206
Total available-for-sale securities       $          24,466 $     2,289,971 $                         $     2,314,437
                                                               =======
  Includes receivables and payables related to unsettled transactions.




                                                                                                                    29
              Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 36 of 52

            National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                      Notes to Consolidated Financial Statements (continued)

9. Fair Value Measurements (continued)

                                                          Fair Value Measurement as of September 30, 2018
                                                Level 1                  Level 2          Level 3             Total
Available-for-sale securities:
 U.S. Treasury securities                 $                      $         415,436    $                $         415,436
 Commercial paper                                                          272,481                               272,481
 Corporate bonds                                                           296,414                               296,414
 Certificates of deposit                                                    79,619                                79,619
 Money market funds                                    8,449                                                       8,449
 Other                                                   254                 53,732                               53,986
Total available-for-sale securities       $            8,703     $        1,117,682   $                $       1,126,385

  Includes receivables and payables related to unsettled transactions.

Valuation Techniques
The fair values ofthe Company's available-for-sale securities are measured using prices received from pricing
services, prices received from alternative pricing sources, and mathematically derived calculated prices using
market observable inputs. Pricing methodologies used in determining the fair value incorporate terms and
conditions of the security, current performance data, proprietary pricing models, real-time quotes from
contributing dealers, trade prices, and other market data.

The following is a description of the valuation techniques and inputs used for the fair value measurement of
the available-for-sale securities, including the general fair value hierarchy classification of each category:

  Available-for-Sale Securities               Valuation Techniques and Inputs Used            Fair Value Hierarchy Level

U.S. Treasury securities              Market approach using prices from pricing services     Level2

Commercial paper                      Cost approach using calculated prices based on         Level2
                                      amortization schedule

Corporate bonds                       Market approach using prices from pricing services     Level2

Certificates of deposit               Cost approach using calculated prices based on         Level2
                                      amortization schedule

Money market funds                    Market approach using market observable fixed net
                                                                                             Level 1
                                      asset value of $1
Other (cash, receivables,
payables and other securities,        Cash, receivables, and payables - carrying value       Cash, receivables, and
including agency discount             Securities - market approach using prices from         payables - Level 1
notes, asset-backed securities,       pricing services                                       Other securities - Level 2
and sovereign bonds)




                                                                                                                          30
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 37 of 52

          National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                  Notes to Consolidated Financial Statements (continued)

9. Fair Value Measurements (continued)

Fair Value of Financial Instruments Measured at Amortized Cost

The estimated fair values of Amtrak's financial instruments measured at amortized cost on the Company's
Consolidated Balance Sheets are as follows (in thousands):

                                                      September 30, 2019              September 30, 2018
                                                     Principal        Fair           Principal       Fair
                                                     Amount           Value          Amount          Value
 Mortgage obligations                            $    130,369    $    147,316    $    154,418    $   164,809
 Senior Notes                                         407,680         439,050         450,680        442,808
 PEDFA 30th St. Garage Revenue Bonds                    29,837         29,846           31,743        31,018
 Term Loan A                                            34,883         35,013           54,075        53,719
 Term LoanB                                             36,162         37,056           43,070        42,748
 2016 RRIF Loan                                       570,189         569,035         143,482        120,754
 Total                                           $   1,209,120 $     1,257,316   $    877,468    $   855,856

The estimated fair values of the financial instruments listed above are based upon a discounted cash flow
analysis using interest rates available to Amtrak at September 30, 2019 and 2018 for debt with the same
remaining maturities.

For cash and cash equivalents including restricted cash and cash equivalents, accounts receivable, accounts
payable, and accrued expenses and other current liabilities, the carrying amounts approximate fair value
given the short-term nature of the financial instruments.

See Note 13 for fair value measurements for assets held by the Company's Retirement Income Plan.




                                                                                                             31
              Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 38 of 52

             National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

10. Income Taxes

The Company recorded no income tax expense in FY2019 and recorded an income tax benefit of $53.2
million in FY2018. The FY2018 income tax benefit related primarily to the impact of the Tax Cuts and Jobs
Act (TCJA). The TCJA, which was enacted on December 22, 2017, reduced the statutory U.S. corporate tax
rate from 35% to 21 % effective January 1, 2018, and made numerous other changes. The TCJArate decrease
resulted in a tax rate for the Company for FY2019 of 21.0% and a blended rate for FY2018 of 24.5%.
Provisions of the TCJA with significant impact to the Company were the decrease in U.S. federal income
tax rate, the unlimited carryforward of net operating losses (NOLs), and the taxation of the receipt of state
and municipal grants.

On December 22, 2017, the Securities and Exchange Commission (SEC) issued SAB No. 118, which provides
guidance on accounting for the impact of the TCJA, and allows companies to record provisional amounts
during a measurement period not to exceed one year from the enactment date. The Company elected to apply
the guidance provided in SAB No. 118 in its FY2018 Consolidated Financial Statements. The income tax
benefit recognized in FY2018 related to the provisional estimate of the impact of the TCJA, net of the impact
on the Company's valuation allowance, applying the guidance under SAB No. 118. InFY2019, the Company
completed its accounting for the enactment-date income tax effects of the TCJA and concluded that no
adjustments were required to the provisional amounts recorded in FY2018.

A reconciliation of the actual effective income tax rate for FY2019 and FY2018 to the expected amount
computed by applying the U.S. federal statutory income tax rate to Amtrak's pretax loss is as follows:

                                                                                Year Ended September 30,
                                                                                  2019            2018
U .S. federal statutory income tax rate                                             21.0 %          24.5 %
Impact of:
   Expiration of NOL                                                               (19.0)            (6.7)
   Valuation allowance                                                              (6.3)             4.6
   Enactment of the TCJA                                                                            (18.2)
   State capital payments                                                            2.6              3.1
   Other                                                                             1.7             (1.2)
Effective income tax rate                                                            -%               6.1 %




                                                                                                             32
             Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 39 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                       Notes to Consolidated Financial Statements (continued)

10. Income Taxes (continued)

Deferred income tax assets and liabilities were comprised of the following (in thousands):

                                                                                       September 30,
                                                                                   2019             2018
Deferred tax assets:
   Net operating loss carryforward                                            $    1,647,301    $   1,751,540
   Postretirement employee benefits obligation                                       143,690          131,389
   State capital payments                                                            104,442           49,688
   Claims reserves                                                                    43,045           45,807
   Accrued vacation and other compensation accruals                                   35,203           25,595
   Capital lease obligations                                                          28,681           39,683
   Other accruals                                                                     18,727           19,937
   Materials and supplies reserves                                                     8,730            7,385
   Deferred gain on sale leaseback                                                     5,914            6,863
   Other                                                                                 496             1,400
Gross deferred tax assets                                                          2,036,229        2,079,287
   Less: valuation allowance                                                        (402,315)        (346,534)
Net deferred tax assets                                                            1,633,914        1,732,753


Deferred tax liabilities:
   Property and equipment                                                         (1,633,849)       (1,732,483)
   Deferred rent                                                                         (65)              (270)
Gross deferred tax liabilities                                                    (1,633,914)       (1,732,753)
Net deferred tax liability                                                    $                 $


Amtrak has recorded valuation allowances against net deferred tax assets as it is more likely than not that
the results of future operations will not generate sufficient taxable income to realize deferred tax assets. In
the current year, the valuation allowance increased by $55.8 million.

NOL carryforwards were $7.8 billion and $8.3 billion as of September 30, 2019 and 2018, respectively. An
NOL carryforward of$796.8 million from FY1999 and $239.1 million from FY1998 expired unused during
FY2019 and FY2018, respectively. The remaining carryforwards generated from years through FY2017 will
expire in various years from FY2020 through FY203 7. As a result of the TCJA, the NO Ls generated in
FY2019 and FY2018 may be carried forward indefinitely and will not expire. The NOL generated in FY2019
can be used to offset 80% of taxable income in any given future year. There is no such limitation for the
FY2018 NOL.

The Company is subject to examination by the Internal Revenue Service and tax authorities in other
jurisdictions in which it operates. Generally, the Company's tax years still subjectto examination are FY2016
and forward.


                                                                                                             33
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 40 of 52

          National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

11. Commitments and Contingencies

Financial Assistance

Amtrak receives significant financial assistance from the Federal Government in the form of grants and
entitlements. The right to these resources is generally conditioned upon compliance with terms and conditions
of the grant agreements and applicable federal regulations, including the expenditure of the resources for
eligible purposes. Substantially all grants are subject to financial and compliance audits by the grantors. Any
disallowances because of these audits become a liability of the Company. The Company does not believe
that the liabilities that may result from such audits for periods through September 30, 2019, would have a
material effect on its financial position or the results of operations.
Commitments

Amtrak has various purchase commitments related to capital improvements pertaining to the ordinary conduct
of business. In addition, Amtrak has entered into various agreements with states, cities, and other local
transportation authorities and private companies pursuant to which Amtrak is required to fund various railroad
facility and infrastructure improvements, and to fund the remanufacture and supply of railroad passenger
equipment. Such commitments are not in excess of expected requirements and are not reasonably likely to
result in performance penalties or payments that would have a material adverse effect on the Company's
liquidity.

On December 20, 2018, Amtrak entered into an agreement with a contractor to purchase 75 long distance
diesel-electric passenger locomotives with options to purchase additional locomotives. As of September 30,
2019, the base price with change orders for the 75 locomotives is $449.6 million. The Company makes
payments to the contractor pursuant to an approved payment schedule upon the contractor's successful
completion of certain tasks (milestones) during the contract. As of September 30, 2019, the Company has
incurred $156.5 million in construction and other project-related costs which were capitalized under
"Construction-in-progress". Deliveries of the locomotives are expected to start in February 2021 and the
final locomotive is expected to be delivered in July 2024.

Also on December 20, 2018, the Company entered into a technical support and spares supply agreement
(TSSSA) with the same contractor to provide technical support, spares, and other related services for the
twenty-three year period commencing upon the acceptance of the frrst locomotive. The base price for the
TSSSAis approximately $285 million plus overhaul material costs within the contract period. As of September
30, 2019, the Company has not incurred any cost related to the TSSSA.

On August 8, 2016, the Company entered into a Purchase Agreement with a contractor for the acquisition of
the Trainsets to replace the Company's current Ace/a Express equipment which runs on the NEC. The base
price of the contract with change orders is $1.5 billion. Financing for the contract was obtained under the
2016 RRIF Loan (see Note 7). The Company issued a Notice to Proceed (NTP) to the contractor on August
16, 2016. The Company will make payments to the contractor pursuant to an approved payment schedule
upon the contractor's successful completion of certain tasks (milestones) during the contract. As of September
30, 2019, Amtrak received letters of credit for a total of $434.9 million for which Amtrak is the beneficiary.
The Company has incurred $578.6 million and $563.2 million in construction and other project-related costs
as of September 30, 2019 and 2018, respectively. Of the total cost incurred, $563.4 million and $550.6 million
was capitalized as part of "Construction-in-progress" in the Consolidated Balance Sheets as of September

                                                                                                            34
             Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 41 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

11. Commitments and Contingencies (continued)

30, 2019 and 2018, respectively. The remaining costs were expensed in the year incurred and reported in the
Consolidated Statements of Operations for those years.

Also on August 8, 2016, the Company entered into a TSSSA with the same contractor to provide technical
support, spares, and other related services for the fifteen-year period commencing upon acceptance of the
first trainset, expected in April 2021. The base price for the technical support and spares supply agreement
with change orders is $636.2 million. The Company incurred $25.7 million and $4.3 million in cost related
to the agreement as of September 30, 2019 and 2018, respectively.

On August 3, 2010, the Company entered into a contract with a contractor to purchase 13 0 new long-distance
single level cars. The Company issued an NTP to the contractor on September 7, 2010. As of September 30,
2019, the base price of the contract with change orders is $299.5 million. The Company makes payments to
the contractor pursuant to an approved payment schedule upon the contractor's successful completion of
certain tasks (milestones), e.g. design, fabrication, testing, and manufacturing of the cars, during the contract.
The Company has incurred $272.0 million and $240.4 million in construction and other project-related costs
as of September 30, 2019 and 2018, respectively. Deliveries of the cars started in December 2014. As of
September 30, 2019, the Company has taken delivery of 103 cars. The contractor's most recent delivery
schedule shows delivery of the final cars in December 2020.

Most of the rights-of-way over which Amtrak operates are owned by other railroads. Amtrak operates over
such rights-of-way under agreements with these railroads. The terms of the agreements range up to twenty
years, although they may remain in effect longer if neither party seeks to renegotiate. Payments to these
railroads vary based on levels of usage and performance. The total amount incurred by Amtrak for operations
over the right-of-way during FY2019 and FY2018 totaled $173.7 million and $158.5 million, respectively,
and are included primarily in "Train operations" in the Consolidated Statements of Operations.

Risk of Liability and Insurance

The Amtrak Reform and Accountability Act of 1997 limited the amount railroad passengers may recover
from a single accident to an aggregate of $200.0 million. In December 2015, the FAST Act increased the
limitto $295.0 million for the FY2015 derailment of Amtrak Train No. 188. The FAST Act also required the
Secretary to calculate a revised claim limit for all other railroad passenger claims from a single incident based
on the consumer price index since December 2, 1997. On January 11, 2016, the Secretary issued its calculation
settingthenewlimitat $294.3 million effective February 11, 2016. The FAST Act requires this to be adjusted
every five years after the date of the FAST Act's enactment, so this new claim limit will remain effective
through 2020. As non-passenger liability is not limited and there also is a need to insure in the event of
multiple occurrences per policy period, Amtrak purchases excess liability insurance limits beyond the
statutory cap.

Amtrak operates a majority of its passenger rail service on tracks owned by freight railroads. Amtrak
indemnifies these railroads for certain liabilities that arise as a result of its operations on freight tracks. Its
indemnity generally applies to bodily injury and property damage claims made by its employees, passengers,
and third parties struck by its trains, and for damage to its equipment. The freight railroads generally indemnify
Amtrak for bodily injury and property damage claims made by freight railroad employees and third parties,
and for damage to freight railroad equipment, lading, and property.

                                                                                                                35
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 42 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

11. Commitments and Contingencies (continued)

Amtrak maintains various insurance policies to cover its liability to employees and other parties for injury
or damage resulting from accidents to cover Amtrak's loss resulting from damage to Amtrak property and to
insure against catastrophic events. Losses within the self-insured retentions and deductibles under these
policies are self-insured by Amtrak.

Labor Agreements

Excluding employees within Amtrak's OIG, 84.3% of Amtrak's labor force is covered by labor agreements.
Under the Railway Labor Act, labor contracts never expire but are instead opened periodically for
renegotiation. Although there are no timeframes for negotiations to be completed, it is likely there could be
retroactive wage increases in settlements, consistent with prior agreements. During FY2018, the Company
ratified labor contracts with all ofits unionized workforce, which provide terms and conditions of employment
through September 2022 for the Fraternal Order of Police and December 2021 for the remainder of its
unionized workforce, and paid retroactive wage increases in accordance with the negotiated terms.

Legal Proceedings

Amtrak is involved in various litigation and arbitration proceedings in the normal course of business, including
but not limited to tort, contract, eminent domain and civil rights claims. When management concludes that
it is probable that a liability has been incurred and the amount of the liability can be reasonably estimated,
it is accrued through a charge to earnings. While the ultimate amount of liability incurred in any of these
lawsuits and claims is dependent on future developments, in management's opinion, recorded liabilities,
where applicable, are adequate to cover the future payment of such liabilities and claims. However, the final
outcome of any ofthese lawsuits and claims cannot be predicted with certainty, and unfavorable or unexpected
outcomes could result in additional accruals that could be significant to Amtrak's results of operations in a
particular year. Any adjustments to the recorded liability will be reflected in earnings in the periods in which
such adjustments are probable and reasonably estimable.

Americans with Disabilities Act Compliance

Under the Americans with Disabilities Act (ADA), stations in the intercity rail transportation system served
by Amtrak were required to be readily accessible to and usable by individuals with disabilities no later than
July 26, 2010. This requirement applies to all components of a station used by the general public, including
passenger platforms, designated waiting areas, ticketing areas, restrooms, and in some cases, concession
areas. The Company has developed a plan to bring the station components for which it is legally responsible
into ADA compliance. This plan is regularly updated and adjusted based on new information and external
factors, such as direction the Company receives from the FRA and other government agencies. On June 9,
2015, the Department of Justice (DOJ) provided Amtrak with a Letter of Findings and Conclusions regarding
ADA compliance at Amtrak. DOJ indicated, both in its Letter of Findings and in its communications with
Amtrak's counsel, that DOJ intends to work cooperatively with Amtrak to negotiate a settlement or consent
decree and the parties have completed that negotiation; the proposed consent decree is being reviewed within
DOJ. Amtrak is working to obtain sufficient funding to achieve full ADA compliance ofall station components
for which it is responsible under the ADA. The extent of these estimated costs and effects of non-compliance
on operations cannot be determined at this time. Further, the nature of all expenditures that will be incurred,
and the effect on operating results, have not yet been fully analyzed. Accordingly, the accompanying

                                                                                                             36
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 43 of 52

          National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

11. Commitments and Contingencies (continued)

Consolidated Financial Statements do not reflect the costs of Amtrak becoming fully compliant with the
ADA. As of September 30, 2019 and 2018, Amtrak has spent a total of $552.5 million and $475.0 million,
respectively, on ADA-related projects. Approximately $77.5 million and $50.1 million of the expenditures
were incurred during FY2019 and FY2018, respectively.

Positive Train Control

In 2008, Congress enacted the Rail Safety Improvement Act. The legislation included a mandate that all Class
I railroads and each railroad hosting intercity or commuter rail passenger service should have PTC systems
installed and operating by December 31, 2015; provided, however, that a Class I railroad is only required to
install PTC on routes where there are five million or more gross tons of railroad traffic per year and the
presence of either passenger trains or poison by inhalation hazardous materials. PTC is a system of functional
requirements for monitoring and controlling train movements and is a type of train protection system. The
FRA rules for PTC provide for exceptions to these PTC requirements which are subject to FRA approval.
These exceptions are available when the number of passenger trains operated, and the freight traffic volume
on rail lines hosting passenger trains, do not exceed certain limits specified in the law.

In October 2015, Congress passed the Surface Transportation Extension Act of 2015, which permits a railroad
implementing PTC to request FRA's approval for an "alternative schedule" with a deadline extending beyond
December 31, 2018, but no later than December 31, 2020, for full PTC system implementation. Due to the
difficulties encountered in the process of testing PTC system implementation with a large number of freight
and commuter partners, along with the technical complexities, Amtrak was required to submit an alternative
schedule request to the FRA to enable the Company to continue operating while it finalizes testing of its
system and the systems of its hosts and tenants. To be considered "fully implemented" required that all
railroads operating across any of Amtrak's PTC-equipped lines be capable of operating under Amtrak's PTC
system. Amtrak's alternative schedule request was approved by the FRA and Amtrak is working actively with
its host railroad partners to achieve full implementation. Most of Amtrak's host railroads also applied for
alternative schedules and received extension until December 31, 2020. Amtrak is working with federal
authorities and with commuter and freight railroads to ensure Amtrak trains are compliant with the PTC
systems being installed on host railroads.

Additional funding to fully comply with PTC requirements is necessary and will be requested from various
federal and state partners. Compliance with PTC requirements on the host railroads outside of the NEC could
result in significant costs to Amtrak. Amtrak's contribution to PTC installation and maintenance on host
railroad property has not yet been defined.

As of September 30, 2019, Amtrak completed the installation of PTC on 899 of 900 miles of Amtrak owned
or controlled tracks, and Amtrak trains are operating on these tracks with PTC protection. The remaining one
mile is expected to be completed in 2020. Additionally, of the 19,119 miles of host railroad tracks that Amtrak
trains operate over and that require PTC, Amtrak is operating PTC on 17,068 miles of them. As of September
30, 2019 and 2018, Amtrak has spent $265. 7 million and $222.9 million, respectively, for PTC-related projects
on Amtrak owned or controlled rail lines and equipment. Approximately $42.8 million and $31.5 million of
the expenditures were incurred during FY2019 and FY2018, respectively.



                                                                                                            37
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 44 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

11. Commitments and Contingencies (continued)

Certain host railroads over which Amtrak operates its passenger trains have asserted material claims against
Amtrak to recover costs of PTC installation and maintenance. They also may assert future claims to recover
from Amtrak certain PTC maintenance costs. The Company is in the process of analyzing the documents
provided to date by the host railroads and evaluating whether Amtrak would be responsible for certain of the
costs incurred by the host railroads in connection with their implementation of PTC on host railroad-owned
property.
As of September 30, 2019 and 2018, Amtrak accrued its best estimate of the liability associated with PTC
installation on host railroads for amounts determined to be both probable and reasonably estimable. The
portion of the liability that Amtrak expects to pay in the subsequent year was recorded within "Accrued
expenses and other current liabilities", and the remaining portion was recorded within "Other liabilities" in
the Consolidated Balance Sheets. Amtrak anticipates that additional accruals, which may be material, could
be recorded in the future once the Company completes its analysis of submitted claims and its negotiations
with the host railroads. It is possible that Amtrak may incur additional material liability in excess of the
amount recognized to date but such amounts cannot be estimated at this time. Accruals for amounts to be
paid to these host railroads will be reflected in the periods in which such liability becomes probable and
estimable. Amtrak believes that it may be able to recover some of the amounts to be paid to the host railroads
from the state agencies for which Amtrak provides service. Amtrak only records the state reimbursement
when it is agreed-upon between Amtrak and the state.

12. Environmental Matters

The Company is subject to extensive and complex federal and state environmental laws and regulations
regarding environmental issues. As a result of its operations and acquired properties, Amtrak is from time to
time involved in administrative and judicial proceedings and administrative inquiries related to environmental
matters. Amtrak's policy is to accrue estimated liabilities and capitalize such remediation costs if they extend
the life, increase the capacity, or improve the safety or efficiency of the property; mitigate or prevent
environmental contamination that has not occurred but may result from future operations; are incurred in
preparing the property for sale; or are incurred on property acquired with existing environmental conditions,
and to expense other remediation costs. The liability is periodically adjusted based on Amtrak's present
estimate ofthe costs it will incur related to these sites and/or actual expenditures made. Some ofthe Company's
real estate properties may have the presence of environmentally regulated wastes or materials. If these
properties undergo excavations or major renovations or are demolished, certain environmental regulations
that are in place may specify the manner in which the wastes or materials must be assessed, handled, and
disposed. The Company has identified a number of locations for which excavations and major renovations
are planned and liabilities have been recorded. In the future, the Company may plan other excavations,
demolitions, major renovations, or other construction activities that affect similar wastes or materials.

At some locations, although a potential liability exists for the removal or remediation of environmentally
regulated materials, sufficient information is not available currently to estimate the liability, as the range of
time over which the Company may settle these obligations is unknown or the cost of remediation cannot be
reasonably estimated at this time. Although the Company believes it has appropriately recorded current and
long-term reserves for known and estimable future environmental costs, it could incur significant costs that
exceed reserves or require unanticipated cash expenditures. Based upon information currently available, the

                                                                                                             38
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 45 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

12. Environmental Matters (continued)

Company believes its environmental reserves are adequate to fund remedial actions to comply with present
laws and regulations, and that the ultimate liability for these matters, if any, will not materially affect its
overall financial condition, results of operations, or liquidity.
As of September 30, 2019 and 2018, the environmental reserve was $141.1 million and $156.8 million,
respectively. These reserves for estimated future environmental costs are undiscounted and include future
costs for remediation and restoration of sites as well as any significant ongoing monitoring costs. The current
portion of the reserve was $12.5 million and $17.1 million as of September 30, 2019 and 2018, respectively,
and is reported in "Accrued expenses and other current liabilities" in the Consolidated Balance Sheets. Costs
related to estimated future capital expenditures for environmental remediation were $117 .1 million and $132.4
million as of September 30, 2019 and 2018, respectively, and are included in "Right-of-way and other
properties" in the Consolidated Balance Sheets.

The amounts included in "Environmental Reserve" in the Consolidated Balance Sheets reflect only Amtrak's
estimate of its portion of the gross liability. The ultimate liability for environmental remediation is difficult
to determine with certainty due to, among other factors, the number of potentially responsible parties, site-
specific cost sharing arrangements, the degree and types of contamination, potentially unidentified
contamination, developing remediation technology, and evolving statutory and regulatory standards related
to environmental matters. In addition, for certain known sites, the ultimate liability cannot be estimated until
the results of the remedial investigation phase are known.
Amtrak's management and legal counsel believe that additional future remedial actions for known
environmental matters will not have a material adverse effect on the Company's results of operations or
financial condition.
13. Postretirement Employee Benefits

Amtrak has a qualified non-contributory defined benefit retirement plan (the Retirement Income Plan) whose
assets are held in trust covering certain nonunion employees and certain union employees who at one time
held nonunion positions. Effective June 30, 2015, the Retirement Income Plan was closed to new entrants
and frozen for future benefit accruals. Amtrak provides medical benefits to its qualifying retirees and life
insurance to some retirees in limited circumstances under its postretirement benefits program.




                                                                                                              39
             Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 46 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

13. Postretirement Employee Benefits (continued)

Obligations and Funded Status

The liability of the Company's pension benefits under its Retirement Income Plan as well as other
postretirement benefits plans as of September 30, 2019 and 2018 are as follows (in thousands):
                                                                Pension Benefits                 Other Benefits
                                                               2019            2018            2019            2018
Reconciliation of projected benefit obligation:
Obligation at October 1                                   $   437,928     $   465,116     $   605,981     $   694,222
 Service cost                                                                                  11,643          13,831
 Interest cost                                                  18,276          18,105         24,658          24,638
 Actuarial loss (gain)                                         68,320          (21,337)        39,841          (73,314)
 Employee contributions                                                                          2,174           2,579
 Benefit payments                                              (25,463)        (23,956)        (51,564)        (55,975)
Obligation at September 30                                $   499,061     $   437,928     $   632,733     $   605,981


Reconciliation of fair value of plan assets:
Plan assets at October 1                                  $   418,245     $   436,255     $               $
 Actual return on plan assets                                  56,800            8,261
 Employer contributions                                                                        49,390          53,396
 Participant contributions                                                                      2,174            2,579
 Medicare Part D subsidy                                                                            42              56
 Benefit payments, net                                         (27,491)        (26,271)        (51,606)        (56,031)
Plan assets at September 30                               $   447,554     $   418,245     $               $

Funded status:
Accumulated benefit obligation at September 30            $ (499,061) $ (437,928) $ (632,733) $ (605,981)


Projected benefit obligation at September 30                  (499,061)       (437,928)       (632,733)       (605,981)
Fair value of plan assets                                     447,554         418,245
Net unfunded status of the plan                           $    (51,507) $     (19,683) $ (632,733) $ (605,981)
Net liability recognized in Consolidated Balance Sheets   $    (51,507) $      (19,683) $ (632,733) $ (605,981)




                                                                                                                      40
                Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 47 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                     Notes to Consolidated Financial Statements (continued)

13. Postretirement Employee Benefits (continued)

Pension and other postretirement benefit amounts are recorded in the Consolidated Balance Sheets as of
September 30, 2019 and 2018 as follows (in thousands):

                                                            Pension Benefits                   Other Benefits
                                                          2019            2018              2019            2018
Accrued expenses and other current liabilities    $            22 $        14,000 $          49,427 $           52,125
Postretirement employee benefits obligation                51,485           5,683           583,306         553,856
Net amount recognized                             $        51,507 $        19,683       $   632,733 $       605,981

Pension and other postretirement benefit amounts recognized in accumulated other comprehensive loss in
FY2019 and FY2018 are as follows (in thousands):

                                                            Pension Benefits                   Other Benefits
                                                          2019            2018              2019            2018
Net actuarial loss                                $       141,654 $       107,889 $         139,275 $       110,663
Prior service cost                                                                          (33,445)         (73,876)
Net amount recognized                             $       141,654 $       107,889 $         105,830 $           36,787

Components of Net Periodic Benefit Cost

The following table provides the components ofnet periodic benefit cost for the plans for FY2019 and FY2018
(in thousands):

                                                             Pension Benefits                  Other Benefits
                                                           2019            2018             2019            2018
Service cost                                          $      1,330    $         1,270   $    11,643    $        13,831
Interest cost                                               18,276             18,105        24,658             24,638
Expected return on plan assets                             (24,284)        (26,495)
AOCI reclassification   adjustment1 :
   Amortization of prior service credit                                                     (40,431)        (131,540)
   Amortization of actuarial loss                            2,759              2,771        11,228             25,675
Net periodic benefit (income) cost                    $     (1,919) $          (4,349) $      7,098    $     (67,396)

 Reclassifications from Accumulated Other Comprehensive Income (AOCI) were recorded within "Salaries, wages, and
 benefits" expense in the Consolidated Statements of Operations.


During FY2019, the Retirementlncome Plan incurred a net actuarial loss of$68.3 million, consisting primarily
of a $58.2 million loss due to a decrease in the discount rate because of decreases in the corporate bond rates
in FY2019 and a $16.1 million loss due to actual versus expected plan experience for retirement, mortality,
and turnover, partially offset by a $5. 7 million gain due to use of a recently released updated mortality table
and due to a change in mortality rates that reflect lower future longevity improvements. During FY2018, the
Retirement Income Plan incurred a net actuarial gain of $21 .3 million, consisting of a $22 .4 million gain due

                                                                                                                    41
                Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 48 of 52

             National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                         Notes to Consolidated Financial Statements (continued)

13. Postretirement Employee Benefits (continued)

to an increase in the discount rate because of increases in corporate bond rates in FY2018 and a $1.4 million
gain due to favorable change in mortality rates that reflect lower future longevity improvements, partially
offset by a $2.5 million loss due to actual versus expected plan experience for retirement, mortality, and
turnover.

During FY2019, the other postretirement benefits plans incurred a combined net actuarial loss of $39.8
million, consisting primarily of a $66. 7 million loss due to a decrease in the discount rate because of decreases
in corporate bond rates in FY2019 and a $2.9 million loss due to actual versus expected plan experience for
retirement, mortality, and turnover, partially offset by a $17.8 million gain due to lower FY2019 medical
expenses, a $8.0 million gain due to use of a recently released updated mortality table and due to a change
in mortality rates that reflect lower future longevity improvements, and a $2.0 million gain due to a favorable
change in the health care cost trend. During FY2018, the other postretirement benefits plans incurred a
combined net actuarial gain of $73.3 million, consisting primarily of a $32.5 million gain due to an increase
in the discount rate because of increases in corporate bond rates in FY2018, a $31.3 million gain due to lower
FY2018 medical expenses, a $5.0 million gain due to a favorable change in the health care cost trend and a
$3.2 million gain due to actual versus expected plan experience for retirement, mortality, and turnover.

Plan Assets

The Company's pension plan asset allocation at September 30, 2019 and 2018, and initial target allocation
for 2020, are as follows:

                                                                                                     Plan Assets
                                                                                         2020           2019        2018
Fixed income debt securities                                                                70.0 %         67.4 %      64.2 %
Domestic equity fund                                                                       15.3            15.1       17.2
International equity fund                                                                   7.6             7.5        8.5
Diversified fixed income fund                                                               7.1             7.1        7.6
Money market fund                                                                                           2.5        1.3
Other1                                                                                                      0.4        1.2
Total                                                                                     100.0 %         100.0 %    100.0 %

  Other consisted of cash, receivables and payables related to unsettled transactions.


The long-term objective for assets held by the Retirement Income Plan is to generate investment returns that,
in combination with funding contributions from the Company, provide adequate assets to meet all current
and future benefit obligations of the Retirement Income Plan. The Retirement Income Plan seeks to maintain
or reduce investment risk levels unless the funded status increases significantly, with the ultimate goal to be
in a position to defease the pension liability. Over the long term, it is anticipated that asset-liability management
strategy will be the key determinant of the returns generated by the pension assets and the associated volatility
of returns and funded status. In particular, the level of the "return-seeking portfolio" (which includes domestic
and international equity, global investment grade bonds, high yield bonds, bank loans, and emerging market
debt) and the structure of the long-term fixed income portfolio (primarily longer duration investment grade
fixed income securities denominated in U.S. dollars) are the key elements of the asset-liability strategy for
                                                                                                                  42
            Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 49 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

13. Postretirement Employee Benefits (continued)

the pension investment program. The Retirement Income Plan's asset allocation strategy is primarily based
on the Retirement Income Plan's current funded status. The Retirement Income Plan's return requirements
and risk tolerance will change over time. As a result ofthe Retirementlncome Plan's asset allocation strategies,
there are no significant concentrations of risk within the portfolio of investments.

Following is a description of the valuation techniques and inputs used for the investments measured at fair
value, including the general classification of such instruments pursuant to the valuation hierarchy.

Level 1 Investments

Domestic Equity Fund

This investment category consists of the Vanguard Total Stock Market Index Fund which is made up of U.S.
equity securities and seeks to closely track the performance of the Center for Research in Security Prices
U.S. Total Market Index. This fund is considered a gauge of small-, mid-, and large-cap growth and value
stocks regularly traded on the New York Stock Exchange and NASDAQ.

International Equity Fund

This investment category consists of the Vanguard FTSEAll-World ex-US Index Fund which includes stocks
of companies located in developed and emerging markets around the world. The fund seeks to track the
performance of a benchmark index that measures the investment return of stocks of companies located in
developed and emerging markets around the world, excluding the United States. The fund is actively traded
and the quoted price for this fund is readily available.

Diversified Fixed Income Fund

This investment category consists of the PIMCO Diversified Income Fund which includes investment grade
corporate, high yield, and emerging market fixed income securities in its portfolio composition. This fund
actively manages a portfolio that invests across a broad universe of fixed income instruments in the global
credit markets. The fund is actively traded and the quoted price for this fund is readily available.

Money Market Fund

Money market funds generally transact subscription and redemption activity at a $1. 00 stable net asset value
(NAV). Investments in money market funds can be redeemed on a daily basis. Amtrak's investment in money
market fund consists of the JPMorgan 100% U.S. Treasury Securities Money Market Fund. The fund's NAV
is published regularly and the fair value is deemed readily determinable.

Level 2 Investments

Fixed Income Securities

This investment category consists of corporate bonds, municipal bonds, government bonds, and U.S.
government securities. These investments are valued using prices provided by independent pricing services
based on compilation of primarily observable market information or broker quotes in a non-active market.



                                                                                                             43
                Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 50 of 52

              National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                        Notes to Consolidated Financial Statements (continued)

13. Postretirement Employee Benefits (continued)

The following tables present the fair values of the Company's pension investments by level within the fair
value hierarchy (as described in Note 9) as of September 30, 2019 and 2018 (in thousands):

                                                                     Total            Level 1         Level 2        Level 3
September 30, 2019
Fixed income debt securities:
     Corporate bonds                                           $     263,926     $                $   263,926    $
     Municipal bonds                                                  19,424                            19,424
     Government bonds                                                 15,789                            15,789
     U .S. government securities                                       2,376                             2,376
Total fixed income debt securities                                   301,515                          301,515
Domestic equity fund                                                  67,583            67,583
International equity fund                                             33,415            33,415
Diversified fixed income fund                                         31,911            31,911
Money market fund                                                     11,128            11,128
Total investments, at fair value                               $     445,552     $     144,037    $   301,515    $
Other1                                                                 2,002
Total plan assets                                              $     447,554

    Other primarily consisted of cash, receivables, and payables related to unsettled transactions.


                                                                     Total            Level 1         Level 2        Level 3
September 30, 2018
Fixed income debt securities:
     Corporate bonds                                           $     230,482     $                $   230,482    $
     Municipal bonds                                                   18,589                           18,589
     Government bonds                                                  16,055                           16,055
     U .S. government securities                                        3,494                            3,494
Total fixed income debt securities                                   268,620                          268,620
Domestic equity fund                                                  72,049            72,049
International equity fund                                             35,825            35,825
Diversified fixed income fund                                         31 ,658           31,658
Money market fund                                                       5,026            5,026
Total investments, at fair value                               $     413,178     $     144,558    $   268,620    $
Other1                                                                  5,067
Total plan assets                                              $     418,245

1   Other primarily consisted of cash, receivables, and payables related to unsettled transactions.



                                                                                                                               44
             Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 51 of 52

            National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

13. Postretirement Employee Benefits (continued)

Rate of Return

Several factors are considered in developing the estimate for the long-term expected rate of return on plan
assets. These include historical rates of return over the past three-, five- and ten-year periods as well as
projected long-term rates of return obtained from pension investment consultants.

In the short-term, there may be fluctuations of positive and negative yields year over year, but over the long-
term, the return based on current asset allocation is expected to be approximately 6.0%.

Estimated Future Benefit Payments

Based upon the assumptions used to measure the pension and other postretirement benefit obligations as of
September 30, 2019, including other postretirement benefits attributable to estimated future employee service,
Amtrak expects that pension benefits and other postretirement benefits to be paid over the next ten years will
be as follows (in thousands):

                                                                                   Pension           Other
                                                                                   Benefits         Benefits
Year ending September 30,
2020                                                                          $       28,965 $            49,427
2021                                                                                  28,365              47,493
2022                                                                                  28,151              45,552
2023                                                                                  28,345              43,088
2024                                                                                  28,504              42,876
2025-2029                                                                            142,225             215,454

Contributions

In FY2020, Amtrak does not expect to contribute to the Retirement Income Plan and expects to contribute
$49.4 million towards other postretirement benefits.

Assumptions

Weighted-average assumptions used to determine benefit obligations as of September 30, 2019 and 2018 are
as follows:

                                                           Pension Benefits             Other Benefits
                                                          2019         2018         2019            2018
Discount rate                                              3.21 %       4.30 %    3.07-3.13 %          4.25 %
Expected long-term rate of return                          6.00 %        6.00 %        NIA             NIA




                                                                                                               45
             Case 1:20-cv-00028-TJK Document 11-4 Filed 03/27/20 Page 52 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

13. Postretirement Employee Benefits (continued)

Weighted-average assumptions used to determine net periodic benefit cost for the years ended September
30, 2019 and 2018 are as follows:

                                                             Pension Benefits                Other Benefits
                                                           2019           2018            2019           2018
Discount rate                                                4.30 %           3.86 %         4.25 % 3.68-3 .70 %
Expected long-term rate of return                            6.00 %           6.25 %         NIA            NIA

Assumed health care cost trend rates are as follows:

                                                                                              September 30,
                                                                                       2019              2018
Health care cost trend rate assumed for next year                                      6.75-7.38 %     7.09-7.84 %
Rate to which the cost trend rate is assumed to decline (the ultimate trend rate)          5.00 %           5.00 %
Year that the rate reaches the ultimate trend rate                                        2026              2026


Prescription Drug Benefits

On December 8, 2003, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (the
Medicare Act) was signed into law. The Medicare Act introduced a prescription drug benefit under Medicare
(Medicare Part D) as well as a federal subsidy to sponsors of retiree health care benefit plans that provide a
benefit that is at least actuarially equivalent to Medicare Part D. Amtrak elected to record an estimate of the
effects of the Medicare Act in accounting for its postretirement benefit plans and provide disclosures required
by ASC Topic 715, Compensation - Retirement Benefits. Amtrak's accumulated pension benefit obligation
for its other benefits is reduced by $0.6 million and $0.7 million for FY2019 and FY2018, respectively, for
this prescription drug benefit.

401(k) Savings Plans

Amtrak provides a 401(k) savings plan for nonunion employees. Under the plan, Amtrak matches a portion
of employee contributions up to seven percent of the participant's salary, subject to applicable limitations.
Amtrak's expenses under this plan were $20. 6 million and $19. 0 million for FY2019 and FY2018, respectively.

Additionally, Amtrak provides a 401 (k) savings plan for union employees. Amtrak does not match any portion
of the employee contributions under this plan.

14. Subsequent Events

The Company has evaluated subsequent events through January 28, 2020, which is the date the financial
statements are available to be issued.




                                                                                                                   46
